Exhibit 10.1
Execution Version


Published CUSIP Number:  [ ]
Revolving Credit CUSIP Number:  [ ]




 

--------------------------------------------------------------------------------



$400,000,000
 
REVOLVING CREDIT AGREEMENT
 
dated as of ____________1
 
among
 
KENTUCKY UTILITIES COMPANY,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Swingline Lender
 
 

--------------------------------------------------------------------------------

 
WELLS FARGO SECURITIES, LLC,
BANC OF AMERICA SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES INC.,
Joint Lead Arrangers and Joint Bookrunners


 
BANK OF AMERICA, N.A.,
Syndication Agent


 
CITIGROUP GLOBAL MARKETS INC.,
AND
J.P. MORGAN SECURITIES INC.,
Documentation Agents
 
 
 

--------------------------------------------------------------------------------



_____________________________ 
1 To be dated as of the Effective Date.
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
Article I DEFINITIONS
 
1
 
Section 1.01.
Definitions
1
     
Article II THE CREDITS
 
17
 
Section 2.01.
Commitments to Lend
17
 
Section 2.02.
Swingline Loans
17
 
Section 2.03.
Notice of Borrowings
19
 
Section 2.04.
Notice to Lenders; Funding of Revolving Loans and Swingline Loans
19
 
Section 2.05.
Noteless Agreement; Evidence of Indebtedness
20
 
Section 2.06.
Interest Rates
21
 
Section 2.07.
Fees
23
 
Section 2.08.
Adjustments of Commitments
24
 
Section 2.09.
Maturity of Loans; Mandatory Prepayments
26
 
Section 2.10.
Optional Prepayments and Repayments
27
 
Section 2.11.
General Provisions as to Payments
27
 
Section 2.12.
Funding Losses
28
 
Section 2.13.
Computation of Interest and Fees
28
 
Section 2.14.
Basis for Determining Interest Rate Inadequate, Unfair or Unavailable
28
 
Section 2.15.
Illegality
29
 
Section 2.16.
Increased Cost and Reduced Return
29
 
Section 2.17.
Taxes
30
 
Section 2.18.
Base Rate Loans Substituted for Affected Euro-Dollar Loans
33
 
Section 2.19.
Increases to the Commitment.
34
 
Section 2.20.
Defaulting Lenders.
35
   
Article III LETTERS OF CREDIT
36
 
Section 3.01.
Issuing Lenders
36
 
Section 3.02.
Letters of Credit
36
 
Section 3.03.
Method of Issuance of Letters of Credit
37
 
Section 3.04.
Conditions to Issuance of Letters of Credit
37
 
Section 3.05.
Purchase and Sale of Letter of Credit Participations
37
 
Section 3.06.
Drawings under Letters of Credit
38
 
Section 3.07.
Reimbursement Obligations
38
 
Section 3.08.
Duties of Issuing Lenders to Lenders; Reliance
38
 
Section 3.09.
Obligations of Lenders to Reimburse Issuing Lender for Unpaid Drawings
39
 
Section 3.10.
Funds Received from the Borrower in Respect of Drawn Letters of Credit
40
 
Section 3.11.
Obligations in Respect of Letters of Credit Unconditional
40
 
Section 3.12.
Indemnification in Respect of Letters of Credit
41
 
Section 3.13.
ISP98
42
     
Article IV CONDITIONS
 
42
 
Section 4.01.
Conditions to Closing
42
 
Section 4.02.
Conditions to All Credit Events
44
   
Article V REPRESENTATIONS AND WARRANTIES
44
 
Section 5.01.
Status
44
 
Section 5.02.
Authority; No Conflict
44
 
Section 5.03.
Legality; Etc
44
 
Section 5.04.
Financial Condition
45
 
Section 5.05.
Litigation
45
 
Section 5.06.
No Violation
45
 
Section 5.07.
ERISA
46
 
Section 5.08.
Governmental Approvals
46
 
Section 5.09.
Investment Company Act
46
 
Section 5.10.
Tax Returns and Payments
46
 
Section 5.11.
Compliance with Laws
46
 
Section 5.12.
No Default
46
 
Section 5.13.
Environmental Matters
47
 
Section 5.14.
OFAC
48
 
Section 5.15.
Credit Facilities Immediately Prior to Effective Date
48
     
Article VI COVENANTS
 
48
 
Section 6.01.
Information
48
 
Section 6.02.
Maintenance of Property; Insurance
50
 
Section 6.03.
Conduct of Business and Maintenance of Existence
51
 
Section 6.04.
Compliance with Laws, Etc
51
 
Section 6.05.
Books and Records
51
 
Section 6.06.
Use of Proceeds
51
 
Section 6.07.
Merger or Consolidation
51
 
Section 6.08.
Asset Sales
52
 
Section 6.09.
Consolidated Debt to Consolidated Capitalization Ratio
52
     
Article VII DEFAULTS
 
52
 
Section 7.01.
Events of Default
52
     
Article VIII THE AGENTS
 
54
 
Section 8.01.
Appointment and Authorization
54
 
Section 8.02.
Individual Capacity
55
 
Section 8.03.
Delegation of Duties
55
 
Section 8.04.
Reliance by the Administrative Agent
55
 
Section 8.05.
Notice of Default
55
 
Section 8.06.
Non-Reliance on the Agents and Other Lenders
56
 
Section 8.07.
Exculpatory Provisions
56
 
Section 8.08.
Indemnification
56
 
Section 8.09.
Resignation; Successors
57
 
Section 8.10.
Administrative Agent’s Fees
57
   
Article IX MISCELLANEOUS
58
 
Section 9.01.
Notices
58
 
Section 9.02.
No Waivers; Non-Exclusive Remedies
59
 
Section 9.03.
Expenses; Indemnification
59
 
Section 9.04.
Sharing of Set-Offs
61
 
Section 9.05.
Amendments and Waivers
61
 
Section 9.06.
Successors and Assigns
62
 
Section 9.07.
Governing Law; Submission to Jurisdiction
64
 
Section 9.08.
Counterparts; Integration; Effectiveness
64
 
Section 9.09.
Generally Accepted Accounting Principles
65
 
Section 9.10.
Usage
65
 
Section 9.11.
WAIVER OF JURY TRIAL
66
 
Section 9.12.
Confidentiality
66
 
Section 9.13.
USA PATRIOT Act Notice
67
 
Section 9.14.
No Fiduciary Duty
67

 

--------------------------------------------------------------------------------

 



Appendices:
 
Commitment Appendix
 
Exhibits:
 

 
Exhibit A-1
-
Form of Notice of Borrowing
 
Exhibit A-2
-
Form of Notice of Conversion/Continuation
 
Exhibit A-3
-
Form of Letter of Credit Request
 
Exhibit B
-
Form of Note
 
Exhibit C
-
Form of Assignment and Assumption Agreement
 
Exhibit D
-
Forms of Opinion of Counsel for the Borrower
 
Exhibit E
-
Form of Notice of Revolving Increase

 

--------------------------------------------------------------------------------

 
REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of ________2 is entered
into among KENTUCKY UTILITIES COMPANY, a Kentucky corporation and a Virginia
corporation (the “Borrower”), the LENDERS party hereto from time to time and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent. The parties
hereto agree as follows:
 
RECITALS
 
            WHEREAS, PPL Corporation has entered into that certain purchase and
sale agreement dated as of April 28, 2010 among PPL Corporation, as purchaser,
E.ON US Investments Corp., as seller and E.ON US, LLC, as company (the "Purchase
Agreement") pursuant to which PPL Corporation will acquire E.ON US, LLC (the
“Acquisition”);
 
            WHEREAS, the Borrower intends to repay in full its obligations under
the agreement listed in item 1 of Section 3.3 (Non-Contravention) of the company
disclosure schedule delivered by E.ON US Investments Corp. to PPL Corporation in
connection with the Purchase Agreement (the “Existing Credit Agreement”); and
 
            WHEREAS, the Borrower has requested that the Lenders provide a
senior unsecured revolving credit facility in an aggregate amount of
$400,000,000, and the Lenders are willing to do so on the terms and conditions
set forth herein.
 
           NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01. Definitions.All capitalized terms used in this Agreement or in any
Appendix, Schedule or Exhibit hereto which are not otherwise defined herein or
therein shall have the respective meanings set forth below.
 
“Acquisition” has the meaning set forth in the recitals hereto.
 
“Adjusted London Interbank Offered Rate” means, for any Interest Period, a rate
per annum equal to the quotient obtained (rounded upward, if necessary, to the
nearest 1/100th of 1%) by dividing (i) the London Interbank Offered Rate for
such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
 
“Administrative Agent” means Wells Fargo Bank, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and its
successor or successors in such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.
 
_____________________________ 
2 To be dated as of the Effective Date.
 

--------------------------------------------------------------------------------

 
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.
 
“Agent” means the Administrative Agent, the Syndication Agent, the Joint Lead
Arrangers, the Documentation Agents or each Person that shall become a joint
lead arranger pursuant to the terms of the Commitment Letter and “Agents” means
all of the foregoing.
 
“Agreement” has the meaning set forth in the introductory paragraph hereto, as
this Agreement may be amended, restated, supplemented or modified from time to
time.
 
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
 
“Applicable Percentage” means, for purposes of calculating (i) the applicable
interest rate for any day for any Base Rate Loans or Euro-Dollar Loans, (ii) the
applicable rate for the Commitment Fee for any day for purposes of Section
2.07(a) or (iii) the applicable rate for the Letter of Credit Fee for any day
for purposes of Section 2.07(b), the appropriate applicable percentage set forth
below corresponding to the then current highest Borrower’s Ratings; provided,
that, in the event that the Borrower’s Ratings shall fall within different
levels and ratings are maintained by both Rating Agencies, the applicable rating
shall be based on the higher of the two ratings unless one of the ratings is two
or more levels lower than the other, in which case the applicable rating shall
be determined by reference to the level one rating lower than the higher of the
two ratings:
 

 
Borrower’s Ratings
(S&P /Moody’s)
Applicable Percentage for Commitment Fees
Applicable Percentage for Base Rate Loans
Applicable Percentage for Euro-Dollar Loans and Letter of Credit Fees
Category A
> A- from S&P / A3 from
Moody’s
0.200%
0.75%
1.75%
Category B
BBB+ from S&P / Baa1 from
Moody’s
0.250%
1.00%
2.00%
Category C
BBB from S&P / Baa2 from
Moody’s
0.375%
1.25%
2.25%
Category D
BBB- from S&P / Baa3 from
Moody’s
0.500%
1.50%
2.50%
Category E
≤BB+ from S&P / Ba1
from Moody’s
0.625%
2.00%
3.00%



“Asset Sale” shall mean any sale of any assets, including by way of the sale by
the Borrower or any of its Subsidiaries of equity interests in such
Subsidiaries.
 
“Assignee” has the meaning set forth in Section 9.06(c).
 
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit C, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 9.06(c).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.
 
“Base Rate” means for any day a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day and (iii) except during any period of time during which a notice
delivered to the Borrower under Section 2.14 or Section 2.15 shall remain in
effect, the London Interbank Offered Rate plus 1%.
 
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
 
“Base Rate Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.
 
“Base Rate Loan” means (a) a Loan (other than a Swingline Loan) in respect of
which interest is computed on the basis of the Base Rate and (b) a Swingline
Loan in respect of which interest is computed on the basis of the LIBOR Market
Index Rate.
 
“Borrower” has the meaning set forth in the introductory paragraph hereto.
 
“Borrower’s Rating” means the senior unsecured long-term debt rating of the
Borrower from S&P or Moody’s.
 
“Borrowing” means a group of Loans of a single Type made by the Lenders on a
single date and, in the case of a Euro-Dollar Borrowing, having a single
Interest Period.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized by law to close; provided, that, when used in Article III with
respect to any action taken by or with respect to any Issuing Lender, the term
“Business Day” shall not include any day on which commercial banks are
authorized by law to close in the jurisdiction where the office at which such
Issuing Lender books any Letter of Credit is located; and provided, further,
that when used with respect to any borrowing of, payment or prepayment of
principal of or interest on, or the Interest Period for, a Euro-Dollar Loan, or
a notice by the Borrower with respect to any such borrowing payment, prepayment
or Interest Period, the term “Business Day” shall also mean that such day is a
London Business Day.
 
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 25% or more of the outstanding shares of voting
stock of PPL Corporation or its successors or (ii) the failure at any time of
PPL Corporation or its successors to own 80% or more of the outstanding shares
of the Voting Stock in the Borrower.
 
“Commitment” means, with respect to any Lender, the commitment of such Lender to
(i) make Loans under this Agreement, (ii) refund or purchase participations in
Swingline Loans pursuant to Section 2.02 and (iii) purchase participations in
Letters of Credit pursuant to Article III hereof, as set forth in the Commitment
Appendix and as such Commitment may be reduced from time to time pursuant to
Section 2.08 or Section 9.06(c) or increased from time to time pursuant to
Section 2.19 or Section 9.06(c).
 
“Commitment Appendix” means the Appendix attached under this Agreement
identified as such.
 
“Commitment Fee” has the meaning set forth in Section 2.07(a).
 
“Commitment Letter” means that certain commitment letter dated as of May 12,
2010 among Wells Fargo Securities, LLC, Banc of America Securities LLC, Wells
Fargo Bank and Bank of America, N.A., addressed to and acknowledged and agreed
to by PPL Corporation.
 
“Commitment Ratio” shall mean, with respect to any Lender, the percentage
equivalent of the ratio which such Lender’s Commitment bears to the aggregate
amount of all Commitments.
 
“Consolidated Capitalization” shall mean the sum of, without duplication, (A)
the Consolidated Debt (without giving effect to clause (b) of the definition of
“Consolidated Debt”) and (B) the consolidated shareowners’ equity (determined in
accordance with GAAP) of the common, preference and preferred shareowners of the
Borrower and minority interests  recorded on the Borrower’s consolidated
financial statements (excluding from shareowner’s equity (i) the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Accounting Standards Codification Topic 815 in connection with (x) forward
contracts, futures contracts, options contracts or other derivatives or hedging
agreements for the future delivery of electricity, capacity, fuel or other
commodities and (y) Interest Rate Protection Agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements and
(ii) the balance of accumulated other comprehensive income/loss of the Borrower
on any date of determination solely with respect to the effect of any pension
and other post-retirement benefit liability adjustment recorded in accordance
with GAAP), except that for purposes of calculating Consolidated Capitalization
of the Borrower, Consolidated Debt of the Borrower shall exclude Non-Recourse
Debt and Consolidated Capitalization of the Borrower shall exclude that portion
of shareowners’ equity attributable to assets securing Non-Recourse Debt.
 
“Consolidated Debt” means the consolidated Debt of the Borrower and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non-Recourse
Debt of the Borrower and its Consolidated Subsidiaries, and (b) Consolidated
Debt shall exclude (i) Hybrid Securities of the Borrower and its Consolidated
Subsidiaries in an aggregate amount as shall not exceed 15% of Consolidated
Capitalization and (ii) Equity-Linked Securities in an aggregate amount as shall
not exceed 15% of Consolidated Capitalization.
 
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Continuing Lender” means with respect to any event described in Section
2.08(b), a Lender which is not a Retiring Lender, and “Continuing Lenders” means
any two or more of such Continuing Lenders.
 
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.
 
“Credit Event” means a Borrowing or the issuance, renewal or extension of a
Letter of Credit.
 
“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all Guarantees by such
Person of Debt of others, (iv) all Capital Lease Obligations and Synthetic
Leases of such Person, (v) all obligations of such Person in respect of Interest
Rate Protection Agreements, foreign currency exchange agreements or other
interest or exchange rate hedging arrangements (the amount of any such
obligation to be the net amount that would be payable upon the acceleration,
termination or liquidation thereof), but only to the extent that such net
obligations exceed $75,000,000 in the aggregate and (vi) all obligations of such
Person as an account party in respect of letters of credit and bankers’
acceptances; provided, however, that “Debt” of such Person does not include (a)
obligations of such Person under any installment sale, conditional sale or title
retention agreement or any other agreement relating to obligations for the
deferred purchase price of property or services, (b) obligations under
agreements relating to the purchase and sale of any commodity, including any
power sale or purchase agreements, any commodity hedge or derivative (regardless
of whether any such transaction is a “financial” or physical transaction), (c)
any trade obligations or other obligations of such Person incurred in the
ordinary course of business or (d) obligations of such Person under any lease
agreement (including any lease intended as security) that is not a Capital Lease
or a Synthetic Lease.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means at any time any Lender with respect to which a Lender
Default is in effect at such time.
 
“Documentation Agents” means Citigroup Global Markets Inc. and J.P. Morgan
Securities Inc., each in its capacity as documentation agent in respect of this
Agreement.
 
“Dollars” and the sign “$” means lawful money of the United States of America.
 
“Effective Date” means the date on which the Administrative Agent determines
that the conditions specified in or pursuant to Section 4.01 have been
satisfied.
 
“Eligible Assignee” means (i) a Lender; (ii) a commercial bank organized under
the laws of the United States and having a combined capital and surplus of at
least $100,000,000; (iii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000; provided, that such bank
is acting through a branch or agency located and licensed in the United States;
or (iv) an Affiliate of a Lender that is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933, as amended); provided, that, in
each case (a) upon and following the occurrence of an Event of Default, an
Eligible Assignee shall mean any Person other than the Borrower or any of its
Affiliates and (b) notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of its Affiliates.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution,
use,  treatment, storage, disposal, transport or handling of pollutants,
contaminants, petroleum or petroleum products, chemicals or industrial, toxic or
Hazardous Substances or wastes.
 
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the Borrower
or any of its Subsidiaries which arise under Environmental Laws.
 
“Equity-Linked Securities” means any securities of the Borrower or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Borrower, such Subsidiary or PPL Corporation, including any securities
issued by any of such Persons which are pledged to secure any obligation of any
holder to purchase equity securities of the Borrower, any of its Subsidiaries or
PPL Corporation.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code.
 
“Escrow Agreement” means the escrow agreement dated as of June 23, 2010 among
PPL Corporation, the Lenders and the Administrative Agent.
 
“Escrow Closing Date” means June 23, 2010.
 
“Euro-Dollar Borrowing” means a Borrowing comprised of Euro-Dollar Loans.
 
“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
 
“Euro-Dollar Loan” means a Loan in respect of which interest is computed on the
basis of the Adjusted London Interbank Offered Rate pursuant to the applicable
Notice of Borrowing or Notice of Conversion/Continuation.
 
“Euro-Dollar Reserve Percentage” of any Lender for the Interest Period of any
LIBOR Rate Loan means the reserve percentage applicable to such Lender during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including “Eurocurrency Liabilities” (as
defined in Regulation D).  The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Section 7.01.
 
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations (whether final, temporary or proposed) that are issued thereunder or
official government interpretations thereof.
 
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Fee Letters” means (a) the fee letter dated as of May 12, 2010 among PPL
Corporation, Wells Fargo Securities, LLC and Wells Fargo Bank, as amended,
modified or supplemented from time to time and (b) the Ticking Fee Letter.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Fronting Fee” has the meaning set forth in Section 2.07(b).
 
“Fronting Sublimit” means, at any time, (a) with respect to each JLA Issuing
Bank, the quotient derived from dividing (i) the aggregate Commitments of all
Lenders minus the aggregate Fronting Sublimits of any Issuing Lenders referred
to in clause (b) hereof; provided, that any increases to the Commitments
pursuant to Section 2.19 prior to such time shall not be included for this
purpose without the prior written consent of each of the JLA Issuing Banks, by
(ii) the number of JLA Issuing Banks and (b) with respect to any other Issuing
Lender, an amount as agreed between the Borrower and such Issuing Lender.
 
“Funding Letter” means the letter dated as of June 23, 2010 addressed to the
Lenders and the Administrative Agent and signed by PPL Corporation.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Group of Loans” means at any time a group of Revolving Loans consisting of (i)
all Revolving Loans which are Base Rate Loans at such time or (ii) all Revolving
Loans which are Euro-Dollar Loans of the same Type having the same Interest
Period at such time; provided, that, if a Loan of any particular Lender is
converted to or made as a Base Rate Loan pursuant to Sections 2.15 or 2.18, such
Loan shall be included in the same Group or Groups of Loans from time to time as
it would have been in if it had not been so converted or made.
 
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years issued by the Borrower,
or any business trusts, limited liability companies, limited partnerships (or
similar entities) (i) all of the common equity, general partner or similar
interests of which are owned (either directly or indirectly through one or more
Wholly Owned Subsidiaries) at all times by the Borrower or any of its
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
preferred securities and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Borrower or a Subsidiary of the Borrower, as the
case may be, and (B) payments made from time to time on the subordinated debt.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Interest Period” means with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that:
 
(i)           any Interest Period which would otherwise end on a day which is
not a Business Day shall, subject to clauses (iii) and (iv) below, be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
 
(ii)           any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and
 
(iii)           no Interest Period shall end after the Termination Date.
 
“Interest Rate Protection Agreements” means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Issuing Lender” means (i) each JLA Issuing Bank, each in its capacity as an
issuer of Letters of Credit under Section 3.02, and each of their respective
successor or successors in such capacity and (ii) any other Lender approved as
an “Issuing Lender” pursuant to Section 3.01, subject in each case to the
Fronting Sublimit.
 
“Joint Lead Arrangers” means Wells Fargo Securities and Banc of America
Securities LLC, each in their capacity as joint lead arranger and joint
bookrunner in respect of this Agreement.
 
“JLA Issuing Bank” means Wells Fargo Bank, Bank of America, N.A., and each other
Lender (or Affiliate of a Lender) that shall become (or whose Affiliate shall
become) a joint lead arranger pursuant to the terms of the Commitment Letter.
 
“KPSC” means the Kentucky Public Service Commission.
 
“Lender” means each bank or other lending institution listed in the Commitment
Appendix as having a Commitment, each Eligible Assignee that becomes a Lender
pursuant to Section 9.06(c) and their respective successors and shall include,
as the context may require, each Issuing Lender and the Swingline Lender in such
capacity.
 
“Lender Default” means (i) the failure (which has not been cured) of any Lender
to make available any Loan or any reimbursement for a drawing under a Letter of
Credit or refunding of a Swingline Loan, in each case, within one Business Day
from the date it is obligated to make such amount available under the terms and
conditions of this Agreement or (ii) a Lender having notified, in writing, the
Administrative Agent and the Borrower that such Lender does not intend to comply
with its obligations under Article II following the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.
 
“Letter of Credit” means each letter of credit issued pursuant to Section 3.02
by an Issuing Lender.
 
“Letter of Credit Fee” has the meaning set forth in Section 2.07(b).
 
“Letter of Credit Liabilities” means, for any Lender at any time, the product
derived by multiplying (i) the sum, without duplication, of (A) the aggregate
amount that is (or may thereafter become) available for drawing under all
Letters of Credit outstanding at such time plus (B) the aggregate unpaid amount
of all Reimbursement Obligations outstanding at such time by (ii) such Lender’s
Commitment Ratio.
 
“Letter of Credit Request” has the meaning set forth in Section 3.03.
 
“LIBOR Market Index Rate” means, for any day, the rate for 1 month U.S. dollar
deposits as reported on Reuters Screen LIBOR01 as of 11:00 a.m., London time,
for such day, provided, if such day is not a London Business Day, the
immediately preceding London Business Day (or if not so reported, then as
determined by the Swingline Lender from another recognized source or interbank
quotation).
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.
 
“Loan” means a Base Rate Loan, whether such loan is a Revolving Loan or
Swingline Loan, or a Euro-Dollar Loan and “Loans” means any combination of the
foregoing.
 
“Loan Documents” means this Agreement and the Notes.
 
“London Business Day” means a day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.
 
“London Interbank Offered Rate” means:
 
(a) for any Euro-Dollar Loan for any Interest Period, the interest rate for
deposits in Dollars for a period of time comparable to such Interest Period
which appears on Reuters Screen LIBOR01 at approximately 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period; provided,
however, that if more than one such rate is specified on Reuters Screen LIBOR01,
the applicable rate shall be the arithmetic mean of all such rates (rounded
upwards, if necessary, to the nearest 1/100 of 1%).  If for any reason such rate
is not available on Reuters Screen LIBOR01, the term “London Interbank Offered
Rate” means for any Interest Period, the arithmetic mean of the rate per annum
at which deposits in Dollars are offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount approximately equal to the principal amount of the Euro-Dollar Loan of
Wells Fargo Bank to which such Interest Period is to apply and for a period of
time comparable to such Interest Period.
 
(b) for any interest rate calculation with respect to a Base Rate Loan, the
interest rate for deposits in Dollars for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
Reuters Screen LIBOR01 at approximately 11:00 A.M. (London time) on such date of
determination (provided that if such day is not a Business Day for which a
London Interbank Offered Rate is quoted, the next preceding Business Day for
which a London Interbank Offered Rate is quoted); provided, however, that if
more than one such rate is specified on Reuters Screen LIBOR01, the applicable
rate shall be the arithmetic mean of all such rates (rounded upwards, if
necessary, to the nearest 1/100 of 1%).  If for any reason such rate is not
available on Reuters Screen LIBOR01, the term “London Interbank Offered Rate”
means for any applicable one-month interest period, the arithmetic mean of the
rate per annum at which deposits in Dollars are offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
A.M. (London time) on such date of determination (provided that if such day is
not a Business Day for which a London Interbank Offered Rate is quoted, the next
preceding Business Day for which a London Interbank Offered Rate is quoted) in
an amount approximately equal to the principal amount of the Base Rate Loan of
Wells Fargo Bank.
 
“Mandatory Letter of Credit Borrowing” has the meaning set forth in Section
3.09.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Borrower or the
Borrower and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Borrower to perform its obligations under this Agreement,
the Notes or the other Loan Documents or (iii) a material adverse effect on the
validity or enforceability of this Agreement, the Notes or any of the other Loan
Documents.
 
“Material Debt” means Debt (other than the Notes) of the Borrower in a principal
or face amount exceeding $50,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.  For the avoidance of doubt, where any two
or more Plans, which individually do not have Unfunded Liabilities in excess of
$50,000,000, but collectively have aggregate Unfunded Liabilities in excess of
$50,000,000, all references to Material Plan shall be deemed to apply to such
Plans as a group.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.
 
“New Lender” means with respect to any event described in Section 2.08(b), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and “New Lenders” means any two or more of such New Lenders.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender, and
“Non-Defaulting Lenders” means any two or more of such Lenders.
 
“Non-Recourse Debt” shall mean Debt that is nonrecourse to the Borrower or any
asset of the Borrower.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.17(e).
 
“Note” shall mean a promissory note, substantially in the form of Exhibit B
hereto, issued at the request of a Lender evidencing the obligation of the
Borrower to repay outstanding Revolving Loans or Swingline Loans, as applicable.
 
“Notice of Borrowing” has the meaning set forth in Section 2.03.
 
“Notice of Conversion/Continuation” has the meaning set forth in Section
2.06(d)(ii).
 
“Obligations” means:
 
(i)           all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed or allowable as a claim in any such proceeding) on any
Loan, fees payable or Reimbursement Obligation under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
 
(ii)           all other amounts now or hereafter payable by the Borrower and
all other obligations or liabilities now existing or hereafter arising or
incurred (including, without limitation, any amounts which accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of the Borrower, whether or not allowed or
allowable as a claim in any such proceeding) on the part of the Borrower
pursuant to this Agreement or any other Loan Document;
 
(iii)           all expenses of the Agents as to which such Agents have a right
to reimbursement under Section 9.03(a) hereof or under any other similar
provision of any other Loan Document; and
 
(iv)           all amounts paid by any Indemnitee as to which such Indemnitee
has the right to reimbursement under Section 9.03 hereof or under any other
similar provision of any other Loan Document;
 
together in each case with all renewals, modifications, consolidations or
extensions thereof.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Optional Increase” has the meaning set forth in Section 2.19(a).
 
“Other Taxes” has the meaning set forth in Section 2.17(b).
 
“Participant” has the meaning set forth in Section 9.06(b).
 
“Participant Register” has the meaning set forth in Section 9.06(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Business” with respect to any Person means a business that is the
same or similar to the business of the Borrower or any Subsidiary as of the
Escrow Closing Date, or any business reasonably related thereto.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Prime Rate” means the rate of interest publicly announced by Wells Fargo Bank
from time to time as its Prime Rate.
 
“Public Reporting Company” means a company subject to the periodic reporting
requirements of the Securities and Exchange Act of 1934.
 
“Purchase Agreement” has the meaning specified in the recitals hereto.
 
“Quarterly Date” means the last Business Day of each of March, June, September
and December.
 
“Rating Agency” means S&P or Moody’s, and “Rating Agencies” means both of them.
 
“Register” has the meaning set forth in Section 9.06(e).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Reimbursement Obligations” means at any time all obligations of the Borrower to
reimburse the Issuing Lenders pursuant to Section 3.07 for amounts paid by the
Issuing Lenders in respect of drawings under Letters of Credit, including any
portion of any such obligation to which a Lender has become subrogated pursuant
to Section 3.09.
 
“Replacement Date” has the meaning set forth in Section 2.08(b).
 
“Replacement Lender” has the meaning set forth in Section 2.08(b).
 
“Required Lenders” means at any time Non-Defaulting Lenders having at least 51%
of the aggregate amount of the Commitments of all Non-Defaulting Lenders or, if
the Commitments shall have been terminated, having at least 51% of the aggregate
amount of the Revolving Outstandings of the Non-Defaulting Lenders at such time.
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
 
“Retiring Lender” means a Lender that ceases to be a Lender hereunder pursuant
to the operation of Section 2.08(b).
 
“Revolving” means, when used with respect to (i) a Borrowing, a Borrowing made
by the Borrower under Section 2.01, as identified in the Notice of Borrowing
with respect thereto, a Borrowing of Revolving Loans to refund outstanding
Swingline Loans pursuant to Section 2.02(b)(i), or a Mandatory Letter of Credit
Borrowing and (ii) a Loan, a Loan made under Section 2.01; provided, that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Conversion/Continuation, the term “Revolving Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
 
“Revolving Outstandings” means at any time, with respect to any Lender, the sum
of (i) the aggregate principal amount of such Lender’s outstanding Revolving
Loans plus (ii) the aggregate amount of such Lender’s Swingline Exposure plus
(iii) aggregate amount of such Lender’s Letter of Credit Liabilities.
 
“Revolving Outstandings Excess” has the meaning set forth in Section 2.09.
 
“Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a Person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or Person.
 
“Sanctioned Person” shall mean a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
“SEC” means the Securities and Exchange Commission.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
 
“Subsidiary” means any Corporation, a majority of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Borrower or one or more other
Subsidiaries of the Borrower.
 
“Swingline Borrowing” means a Borrowing made by the Borrower under Section 2.02,
as identified in the Notice of Borrowing with respect thereto.
 
“Swingline Exposure” means, for any Lender at any time, the product derived by
multiplying (i) the aggregate principal amount of all outstanding Swingline
Loans at such time by (ii) such Lender’s Commitment Ratio.
 
“Swingline Lender” means Wells Fargo Bank, in its capacity as Swingline Lender.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.02.
 
“Swingline Sublimit” means the lesser of (a) $20,000,000 and (b) the aggregate
Commitments of all Lenders.
 
“Swingline Termination Date” means the first to occur of (a) the resignation of
Wells Fargo Bank as Administrative Agent in accordance with Section 8.09 and (b)
the Termination Date.
 
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent in respect of this Agreement.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“Taxes” has the meaning set forth in Section 2.17(a).
 
“Termination Date” means the earliest to occur of (a) December 31, 2014 and (b)
such earlier date upon which all Commitments shall have been terminated in their
entirety in accordance with this Agreement.
 
“Ticking Fee Letter” means the fee letter dated as of May 12, 2010 among PPL
Corporation, Wells Fargo Securities, LLC, Banc of America Securities LLC, Wells
Fargo Bank and Bank of America, N.A., as amended, modified or supplemented from
time to time.
 
“TRA” means the Tennessee Regulatory Authority.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Voting Stock” means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
 
“VSCC” means the Virginia State Corporation Commission.
 
“Wells Fargo Bank” means Wells Fargo Bank, National Association, and its
successors.
 
“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors
and assigns.
 
“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors’
qualifying shares) is at the time directly or indirectly owned by such Person.
 
ARTICLE II
THE CREDITS
 
Section 2.01. Commitments to Lend.  Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Loans to the
Borrower pursuant to this Section 2.01 from time to time during the Availability
Period in amounts such that its Revolving Outstandings shall not exceed its
Commitment; provided, that, immediately after giving effect to each such
Revolving Loan, the aggregate principal amount of all outstanding Revolving
Loans (after giving effect to any amount requested) shall not exceed the
aggregate Commitments less the sum of all outstanding Swingline Loans and Letter
of Credit Liabilities.  Each Revolving Borrowing (other than Mandatory Letter of
Credit Borrowings) shall be in an aggregate principal amount of $10,000,000 or
any larger integral multiple of $1,000,000 (except that any such Borrowing may
be in the aggregate amount of the unused Commitments) and shall be made from the
several Lenders ratably in proportion to their respective Commitments.  Within
the foregoing limits, the Borrower may borrow under this Section 2.01, repay,
or, to the extent permitted by Section 2.10, prepay, Revolving Loans and
reborrow under this Section 2.01.
 
Section 2.02. Swingline Loans.
 
(a) Availability.  Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Effective Date through, but not including, the Swingline
Termination Date; provided, that the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested), shall
not exceed the lesser of (i) the aggregate Commitments less the sum of the
aggregate principal amount of all outstanding Revolving Loans and all
outstanding Letter of Credit Liabilities and (ii) the Swingline Sublimit; and
provided further, that the Borrower shall not use the proceeds of any Swingline
Loan to refinance any outstanding Swingline Loan.  Each Swingline Loan shall be
in an aggregate principal amount of $2,000,000 or any larger integral multiple
of $500,000 (except that any such Borrowing may be in the aggregate amount of
the unused Swingline Sublimit).  Within the foregoing limits, the Borrower may
borrow, repay and reborrow Swingline Loans, in each case under this Section
2.02. Each Swingline Loan shall be a Base Rate Loan.
 
(b) Refunding.
 
(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender.  Such refundings shall be made by the Lenders in accordance with their
respective Commitment Ratios and shall thereafter be reflected as Revolving
Loans of the Lenders on the books and records of the Administrative Agent.  Each
Lender shall fund its respective Commitment Ratio of Revolving Loans as required
to repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 P.M. (Charlotte, North Carolina
time) on the next succeeding Business Day after such demand is made.  No
Lender’s obligation to fund its respective Commitment Ratio of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Commitment Ratio of
a Swingline Loan, nor shall any Lender’s Commitment Ratio be increased as a
result of any such failure of any other Lender to fund its Commitment Ratio of a
Swingline Loan.
 
(ii) The Borrower shall pay to the Swingline Lender on demand, and in no case
more than fourteen (14) days after the date that such Swingline Loan is made,
the amount of such Swingline Loan to the extent amounts received from the
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded.  If any
portion of any such amount paid to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Lenders in accordance with their respective Commitment Ratios (unless the
amounts so recovered by or on behalf of the Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 8.05 and which such Event of Default has not been waived by
the Required Lenders or the Lenders, as applicable).
 
(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans (other than Swingline Loans extended after the occurrence and
during the continuation of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 8.05 and which
such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable) in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV.  Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 7.01(h) or (i) shall have occurred, each Lender
will, on the date the applicable Revolving Loan would have been made, purchase
an undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Commitment Ratio of the aggregate amount of such Swingline
Loan.  Each Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount.  Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).
 
Section 2.03. Notice of Borrowings.  The Borrower shall give the Administrative
Agent notice substantially in the form of Exhibit A-1 hereto (a “Notice of
Borrowing”) not later than (a) 11:30 A.M. (Charlotte, North Carolina time) on
the date of each Base Rate Borrowing and (b) 12:00 Noon (Charlotte, North
Carolina time) on the third Business Day before each Euro-Dollar Borrowing,
specifying:
 
(i) the date of such Borrowing, which shall be a Business Day;
 
(ii) the aggregate amount of such Borrowing;
 
(iii) whether such Borrowing is comprised of Revolving Loans or a Swingline
Loan;
 
(iv) in the case of a Revolving Borrowing, the initial Type of the Loans
comprising such Borrowing; and
 
(v) in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
 
Notwithstanding the foregoing, no more than six (6) Groups of Euro-Dollar Loans
shall be outstanding at any one time, and any Loans which would exceed such
limitation shall be made as Base Rate Loans.
 
Section 2.04. Notice to Lenders; Funding of Revolving Loans and Swingline Loans.
 
(a) Notice to Lenders.  Upon receipt of a Notice of Borrowing (other than in
respect of a Borrowing of a Swingline Loan), the Administrative Agent shall
promptly notify each Lender of such Lender’s ratable share (if any) of the
Borrowing referred to in the Notice of Borrowing, and such Notice of Borrowing
shall not thereafter be revocable by the Borrower.
 
(b) Funding of Loans.  Not later than (a) 1:00 P.M. (Charlotte, North Carolina
time) on the date of each Base Rate Borrowing and (b) 12:00 Noon (Charlotte,
North Carolina time) on the date of each Euro-Dollar Borrowing, each Lender
shall make available its ratable share of such Borrowing, in Federal or other
funds immediately available in Charlotte, North Carolina, to the Administrative
Agent at its address referred to in Section 9.01.  Unless the Administrative
Agent determines that any applicable condition specified in Article IV has not
been satisfied, the Administrative Agent shall apply any funds so received in
respect of a Borrowing available to the Borrower at the Administrative Agent’s
address not later than (a) 3:00 P.M. (Charlotte, North Carolina time) on the
date of each Base Rate Borrowing and (b) 2:00 P.M. (Charlotte, North Carolina
time) on the date of each Euro-Dollar Borrowing. Revolving Loans to be made for
the purpose of refunding Swingline Loans shall be made by the Lenders as
provided in Section 2.02(b).
 
(c) Funding By the Administrative Agent in Anticipation of Amounts Due from the
Lenders.  Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing (except in the case of a Base Rate
Borrowing, in which case prior to the time of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender.  Any payment by the Borrower hereunder
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make its share of a Borrowing available to the
Administrative Agent.  If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.
 
(d) Obligations of Lenders Several.  The failure of any Lender to make a Loan
required to be made by it as part of any Borrowing hereunder shall not relieve
any other Lender of its obligation, if any, hereunder to make any Loan on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing.
 
Section 2.05. Noteless Agreement; Evidence of Indebtedness.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(b) The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
 
(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(d) Any Lender may request that its Loans be evidenced by a Note.  In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 9.06(c)) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 9.06(c),
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (a) and (b) above.
 
Section 2.06. Interest Rates.
 
(a) Interest Rate Options.  The Loans shall, at the option of the Borrower and
except as otherwise provided herein, be incurred and maintained as, or converted
into, one or more Base Rate Loans or Euro-Dollar Loans.
 
(b) Base Rate Loans.  Each Loan which is made as, or converted into, a Base Rate
Loan (other than a Swingline Loan) shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made as, or
converted into, a Base Rate Loan until it becomes due or is converted into a
Loan of any other Type, at a rate per annum equal to the sum of the Base Rate
for such day plus the Applicable Percentage for Base Rate Loans for such
day.  Each Loan which is made as a Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due at a rate per annum equal to the LIBOR Market Index
Rate for such day plus the Applicable Percentage for Euro-Dollar Loans for such
day.  Such interest shall, in each case, be payable quarterly in arrears on each
Quarterly Date (or, with respect to Base Rate Loans that are Swingline Loans, as
the Swingline Lender and the Borrower may otherwise agree in writing) and, with
respect to the principal amount of any Base Rate Loan (other than a Swingline
Loan) converted to a Euro-Dollar Loan, on the date such Base Rate Loan is so
converted.  Any overdue principal of or interest on any Base Rate Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the rate otherwise applicable to Base Rate Loans for
such day.
 
(c) Euro-Dollar Loans.  Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Adjusted London
Interbank Offered Rate for such Interest Period plus the Applicable Percentage
for Euro-Dollar Loans for such day.  Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day
thereof.  Any overdue principal of or interest on any Euro-Dollar Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the sum of (A) the Adjusted London Interbank Offered
Rate applicable to such Loan at the date such payment was due plus (B) the
Applicable Percentage for Euro-Dollar Loans for such day (or, if the
circumstance described in Section 2.14 shall exist, at a rate per annum equal to
the sum of 2% plus the rate applicable to Base Rate Loans for such day).
 
(d) Method of Electing Interest Rates.
 
(i) Subject to Section 2.06(a), the Loans included in each Revolving Borrowing
shall bear interest initially at the type of rate specified by the Borrower in
the applicable Notice of Borrowing.  Thereafter, with respect to each Group of
Loans, the Borrower shall have the option (A) to convert all or any part of (y)
so long as no Default is in existence on the date of conversion, outstanding
Base Rate Loans to Euro-Dollar Loans and (z) outstanding Euro-Dollar Loans to
Base Rate Loans; provided, in each case, that the amount so converted shall be
equal to $10,000,000 or any larger integral multiple of $1,000,000, or (B) upon
the expiration of any Interest Period applicable to outstanding Euro-Dollar
Loans, so long as no Default is in existence on the date of continuation, to
continue all or any portion of such Loans, equal to $10,000,000 and any larger
integral multiple of $1,000,000 in excess of that amount as Euro-Dollar
Loans.  The Interest Period of any Base Rate Loan converted to a Euro-Dollar
Loan pursuant to clause(A) above shall commence on the date of such
conversion.  The succeeding Interest Period of any Euro-Dollar Loan continued
pursuant to clause (B) above shall commence on the last day of the Interest
Period of the Loan so continued.  Euro-Dollar Loans may only be converted on the
last day of the then current Interest Period applicable thereto or on the date
required pursuant to Section 2.18.
 
(ii) The Borrower shall deliver a written notice of each such conversion or
continuation (a “Notice of Conversion/Continuation”) to the Administrative Agent
no later than (A) 12:00 Noon (Charlotte, North Carolina time) at least three (3)
Business Days before the effective date of the proposed conversion to, or
continuation of, a Euro Dollar Loan and (B) 11:30 A.M. (Charlotte, North
Carolina time) on the day of a conversion to a Base Rate Loan.  A written Notice
of Conversion/Continuation shall be substantially in the form of Exhibit A-2
attached hereto and shall specify: (A) the Group of Loans (or portion thereof)
to which such notice applies, (B) the proposed conversion/continuation date
(which shall be a Business Day), (C) the aggregate amount of the Loans being
converted/continued, (D) an election between the Base Rate and the Adjusted
London Interbank Offered Rate and (E) in the case of a conversion to, or a
continuation of, Euro-Dollar Loans, the requested Interest Period.  Upon receipt
of a Notice of Conversion/Continuation, the Administrative Agent shall give each
Lender prompt notice of the contents thereof and such Lender’s pro rata share of
all conversions and continuations requested therein.  If no timely Notice of
Conversion/Continuation is delivered by the Borrower as to any Euro-Dollar Loan,
and such Loan is not repaid by the Borrower at the end of the applicable
Interest Period, such Loan shall be converted automatically to a Base Rate Loan
on the last day of the then applicable Interest Period.
 
(e) Determination and Notice of Interest Rates.  The Administrative Agent shall
determine each interest rate applicable to the Loans hereunder.  The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.  Any
notice with respect to Euro-Dollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to adjustments in the
Applicable Percentage applicable to such Loans after the beginning of the
Interest Period applicable thereto.  When during an Interest Period any event
occurs that causes an adjustment in the Applicable Percentage applicable to
Loans to which such Interest Period is applicable, the Administrative Agent
shall give prompt notice to the Borrower and the Lenders of such event and the
adjusted rate of interest so determined for such Loans, and its determination
thereof shall be conclusive in the absence of manifest error.
 
Section 2.07. Fees.
 
(a) Commitment Fees.  The Borrower shall pay to the Administrative Agent for the
account of each Lender a fee (the “Commitment Fee”) for each day at a rate per
annum equal to the Applicable Percentage for the Commitment Fee for such
day.  The Commitment Fee shall accrue from and including the Effective Date to
but excluding the last day of the Availability Period on the amount by which
such Lender’s Commitment exceeds the sum of its Revolving Outstandings (solely
for this purpose, exclusive of Swingline Exposure) on such day.  The Commitment
Fee shall be payable on the last day of each of March, June, September and
December and on the Termination Date.
 
(b) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent a
fee (the “Letter of Credit Fee”) for each day at a rate per annum equal to the
Applicable Percentage for the Letter of Credit Fee for such day.  The Letter of
Credit Fee shall accrue from and including the Effective Date to but excluding
the last day of the Availability Period on the aggregate amount available for
drawing under any Letters of Credit outstanding on such day and shall be payable
for the account of the Lenders ratably in proportion to their participations in
such Letter(s) of Credit.  In addition, the Borrower shall pay to each Issuing
Lender a fee (the “Fronting Fee”) in respect of each Letter of Credit issued by
such Issuing Lender computed at the rate of 0.25% per annum on the average
amount available for drawing under such Letter(s) of Credit.  Fronting Fees
shall be due and payable quarterly in arrears on each Quarterly Date and on the
Termination Date (or such earlier date as all Letters of Credit shall be
canceled or expire).  In addition, the Borrower agrees to pay to each Issuing
Lender, upon each issuance of, payment under, and/or amendment of, a Letter of
Credit, such amount as shall at the time of such issuance, payment or amendment
be the administrative charges and expenses which such Issuing Lender is
customarily charging for issuances of, payments under, or amendments to letters
of credit issued by it.
 
(c) Payments.  Except as otherwise provided in this Section 2.07, accrued fees
under this Section 2.07 in respect of Loans and Letter of Credit Liabilities
shall be payable quarterly in arrears on each Quarterly Date, on the last day of
the Availability Period and, if later, on the date the Loans and Letter of
Credit Liabilities shall be repaid in their entirety.  Fees paid hereunder shall
not be refundable under any circumstances.
 
Section 2.08. Adjustments of Commitments.
 
(a) Optional Termination or Reductions of Commitments (Pro-Rata).  The Borrower
may, upon at least three Business Days’ prior written notice to the
Administrative Agent, permanently (i) terminate the Commitments, if there are no
Revolving Outstandings at such time or (ii) ratably reduce from time to time by
a minimum amount of $10,000,000 or any larger integral multiple of $5,000,000,
the aggregate amount of the Commitments in excess of the aggregate Revolving
Outstandings.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify the Lenders.  If the Commitments are terminated in their
entirety, all accrued fees shall be payable on the effective date of such
termination.
 
(b) Optional Termination of Commitments (Non-Pro-Rata).  If (i) any Lender has
demanded compensation or indemnification pursuant to Sections 2.14, 2.15, 2.16
or 2.17, (ii) the obligation of any Lender to make Euro-Dollar Loans has been
suspended pursuant to Section 2.15 or (iii) any Lender is a Defaulting Lender
(each such Lender described in clauses (i), (ii) or (iii) being a “Retiring
Lender”), the Borrower shall have the right, if no Default then exists, to
replace such Lender with one or more Eligible Assignees (which may be one or
more of the Continuing Lenders) (each a “Replacement Lender” and, collectively,
the “Replacement Lenders”) reasonably acceptable to the Administrative
Agent.  The replacement of a Retiring Lender pursuant to this Section 2.08(b)
shall be effective on the tenth Business Day (the “Replacement Date”) following
the date of notice given by the Borrower of such replacement to the Retiring
Lender and each Continuing Lender through the Administrative Agent, subject to
the satisfaction of the following conditions:
 
                      (i) the Replacement Lender shall have satisfied the
conditions to assignment and assumption set forth in Section 9.06(c) (with all
fees payable pursuant to Section 9.06(c) to be paid by the Borrower) and, in
connection therewith, the Replacement Lender(s) shall pay:
 
(A) to the Retiring Lender an amount equal in the aggregate to the sum of (x)
the principal of, and all accrued but unpaid interest on, all outstanding Loans
of the Retiring Lender, (y) all unpaid drawings that have been funded by (and
not reimbursed to) the Retiring Lender under Section 3.10, together with all
accrued but unpaid interest with respect thereto and (z) all accrued but unpaid
fees owing to the Retiring Lender pursuant to Section 2.07; and
 
(B) to the Swingline Lender an amount equal to the aggregate amount owing by the
Retiring Lender to the Swingline Lender in respect of all unpaid refundings of
Swingline Loans requested by the Swingline Lender pursuant to Section
2.02(b)(i), to the extent such amount was not theretofore funded by such
Retiring Lender; and
 
(C) to the Issuing Lenders an amount equal to the aggregate amount owing by the
Retiring Lender to the Issuing Lenders as reimbursement pursuant to Section
3.09, to the extent such amount was not theretofore funded by such Retiring
Lender; and
 
(ii) the Borrower shall have paid to the Administrative Agent for the account of
the Retiring Lender an amount equal to all obligations owing to the Retiring
Lender by the Borrower pursuant to this Agreement and the other Loan Documents
(other than those obligations of the Borrower referred to in clause (i)(A)
above).
 
On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder and shall succeed to the obligations of the Retiring
Lender with respect to outstanding Swingline Loans and Letters of Credit to the
extent of the Commitment of the Retiring Lender assumed by such Replacement
Lender, and the Retiring Lender shall cease to constitute a Lender hereunder;
provided, that the provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this
Agreement shall continue to inure to the benefit of a Retiring Lender with
respect to any Loans made, any Letters of Credit issued or any other actions
taken by such Retiring Lender while it was a Lender.
 
In lieu of the foregoing, subject to Section 2.08(e), upon express written
consent of Continuing Lenders holding more than 50% of the aggregate amount of
the Commitments of the Continuing Lenders, the Borrower shall have the right to
permanently terminate the Commitment of a Retiring Lender in full.  Upon payment
by the Borrower to the Administrative Agent for the account of the Retiring
Lender of an amount equal to the sum of (i) the aggregate principal amount of
all Loans and Reimbursement Obligations owed to the Retiring Lender and (ii) all
accrued interest, fees and other amounts owing to the Retiring Lender hereunder,
including, without limitation, all amounts payable by the Borrower to the
Retiring Lender under Sections 2.12, 2.16, 2.17 or 9.03, such Retiring Lender
shall cease to constitute a Lender hereunder; provided, that the provisions of
Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall inure to the benefit
of a Retiring Lender with respect to any Loans made, any Letters of Credit
issued or any other actions taken by such Retiring Lender while it was a Lender.
 
(c) Optional Termination of Defaulting Lender Commitment (Non-Pro-Rata).  At any
time a Lender is a Defaulting Lender, subject to Section 2.08(e), the Borrower
may terminate in full the Commitment of such Defaulting Lender by giving notice
to such Defaulting Lender and the Administrative Agent, provided, that, (i) at
the time of such termination, (A) no Default has occurred and is continuing (or
alternatively, the Required Lenders shall consent to such termination) and (B)
either (x) no Revolving Loans or Swingline Loans are outstanding or (y) the
aggregate Revolving Outstandings of such Defaulting Lender in respect of
Revolving Loans is zero; (ii) concurrently with such termination, the aggregate
Commitments shall be reduced by the Commitment of the Defaulting Lender; and
(iii) concurrently with any subsequent payment of interest or fees to the
Lenders with respect to any period before the termination of a Defaulting
Lender’s Commitment, the Borrower shall pay to such Defaulting Lender its
ratable share (based on its Commitment Ratio before giving effect to such
termination) of such interest or fees, as applicable.  The termination of a
Defaulting Lender’s Commitment pursuant to this Section 2.08(c) shall not be
deemed to be a waiver of any right that the Borrower, Administrative Agent, any
Issuing Lender or any other Lender may have against such Defaulting Lender.
 
(d) Termination Date.  The Commitments shall terminate on the Termination Date.
 
(e) Redetermination of Commitment Ratios. On the date of termination of the
Commitment of a Retiring Lender or Defaulting Lender pursuant to Section 2.08(b)
or (c), the Commitment Ratios of the Continuing Lenders shall be redetermined
after giving effect thereto, and the participations of the Continuing Lenders in
and obligations of the Continuing Lenders in respect of any then outstanding
Swingline Loans and Letters of Credit shall thereafter be based upon such
redetermined Commitment Ratios (to the extent not previously adjusted pursuant
to Section 2.20).  The right of the Borrower to effect such a termination is
conditioned on there being sufficient unused availability in the Commitments of
the Continuing Lenders such that the aggregate Revolving Outstandings will not
exceed the aggregate Commitments after giving effect to such termination and
redetermination.
 
Section 2.09. Maturity of Loans; Mandatory Prepayments.
 
(a) Scheduled Repayments and Prepayments of Loans; Overline Repayments.
 
(i) The Revolving Loans shall mature on the Termination Date, and any Revolving
Loans, Swingline Loans and Letter of Credit Liabilities then outstanding
(together with accrued interest thereon and fees in respect thereof) shall be
due and payable or, in the case of Letters of Credit, cash collateralized
pursuant to Section 2.09(a)(ii), on such date.
 
(ii) If on any date the aggregate Revolving Outstandings exceed the aggregate
amount of the Commitments (such excess, a “Revolving Outstandings Excess”), the
Borrower shall prepay, and there shall become due and payable (together with
accrued interest thereon) on such date, an aggregate principal amount of
Revolving Loans and/or Swingline Loans equal to such Revolving Outstandings
Excess.  If, at a time when a Revolving Outstandings Excess exists and (x) no
Revolving Loans or Swingline Loans are outstanding or (y) the Commitment has
been terminated pursuant to this Agreement and, in either case, any Letter of
Credit Liabilities remain outstanding, then, in either case, the Borrower shall
cash collateralize any Letter of Credit Liabilities by depositing into a cash
collateral account established and maintained (including the investments made
pursuant thereto) by the Administrative Agent pursuant to a cash collateral
agreement in form and substance satisfactory to the Administrative Agent an
amount in cash equal to the then outstanding Letter of Credit Liabilities.  In
determining Revolving Outstandings for purposes of this clause (ii), Letter of
Credit Liabilities shall be reduced to the extent that they are cash
collateralized as contemplated by this Section 2.09(a)(ii).
 
(b) Applications of Prepayments and Reductions.
 
(i) Each payment or prepayment of Loans pursuant to this Section 2.09 shall be
applied ratably to the respective Loans of all of the Lenders.
 
(ii) Each payment of principal of the Loans shall be made together with interest
accrued on the amount repaid to the date of payment.
 
(iii) Each payment of the Loans shall be applied to such Groups of Loans as the
Borrower may designate (or, failing such designation, as determined by the
Administrative Agent).
 
Section 2.10. Optional Prepayments and Repayments.
 
(a) Prepayments of Loans.  Other than in respect of Swingline Loans, the
repayment of which is governed pursuant to Section 2.02(b), subject to Section
2.12, the Borrower may (i) upon at least one (1) Business Day’s notice to the
Administrative Agent, prepay any Base Rate Borrowing or (ii) upon at least three
(3) Business Days’ notice to the Administrative Agent, prepay any Euro-Dollar
Borrowing, in each case in whole at any time, or from time to time in part in
amounts aggregating $10,000,000 or any larger integral multiple of $1,000,000,
by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment.  Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Lenders included in such
Borrowing.
 
(b) Notice to Lenders.  Upon receipt of a notice of prepayment pursuant to
Section 2.10(a), the Administrative Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s ratable share (if any) of such
prepayment, and such notice shall not thereafter be revocable by the Borrower.
 
Section 2.11. General Provisions as to Payments.
 
(a) Payments by the Borrower.  The Borrower shall make each payment of principal
of and interest on the Loans and Letter of Credit Liabilities and fees hereunder
(other than fees payable directly to the Issuing Lenders) not later than 12:00
Noon (Charlotte, North Carolina time) on the date when due, without set-off,
counterclaim or other deduction, in Federal or other funds immediately available
in Charlotte, North Carolina, to the Administrative Agent at its address
referred to in Section 9.01.  The Administrative Agent will promptly distribute
to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders.  Whenever any payment of
principal of or interest on the Base Rate Loans or Letter of Credit Liabilities
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.  Whenever
any payment of principal of or interest on the Euro-Dollar Loans shall be due on
a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case the date for payment thereof shall be the
next preceding Business Day.  If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
 
(b) Distributions by the Administrative Agent.  Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
 
Section 2.12. Funding Losses.  If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan pursuant to the terms and provisions of
this Agreement (any conversion of a Euro-Dollar Loan to a Base Rate Loan
pursuant to Section 2.18 being treated as a payment of such Euro-Dollar Loan on
the date of conversion for purposes of this Section 2.12) on any day other than
the last day of the Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.06(c), or if the Borrower fails to
borrow, convert or prepay any Euro-Dollar Loan after notice has been given in
accordance with the provisions of this Agreement, or in the event of payment in
respect of any Euro-Dollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.08(b), the Borrower shall reimburse each Lender within fifteen (15)
days after demand for any resulting loss or expense incurred by it (and by an
existing Participant in the related Loan), including, without limitation, any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow or prepay; provided, that such Lender shall have delivered to
the Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
 
Section 2.13. Computation of Interest and Fees.  Interest on Loans based on the
Prime Rate hereunder and Letter of Credit Fees shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and paid for the actual number
of days elapsed.  All other interest and fees shall be computed on the basis of
a year of 360 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).
 
Section 2.14. Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable.  If on or prior to the first day of any Interest Period for any
Euro-Dollar Loan:  (a) Lenders having 50% or more of the aggregate amount of the
Commitments advise the Administrative Agent that the Adjusted London Interbank
Offered Rate as determined by the Administrative Agent, will not adequately and
fairly reflect the cost to such Lenders of funding their Euro-Dollar Loans for
such Interest Period; or (b) the Administrative Agent shall determine that no
reasonable means exists for determining the Adjusted London Interbank Offered
Rate, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such suspension
no longer exist, (i) the obligations of the Lenders to make Euro-Dollar Loans,
or to convert outstanding Loans into Euro-Dollar Loans shall be suspended; and
(ii) each outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan
on the last day of the current Interest Period applicable thereto.  Unless the
Borrower notifies the Administrative Agent at least two (2) Domestic Business
Days before the date of (or, if at the time the Borrower receives such notice
the day is the date of, or the date immediately preceding, the date of such
Euro-Dollar Borrowing, by 10:00 A.M. on the date of) any Euro-Dollar Borrowing
for which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.
 
Section 2.15. Illegality.  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans, shall be suspended.  Before giving any notice to
the Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding shall be converted to a Base Rate Loan either
(i) on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Lender may lawfully continue to maintain and fund such
Loan to such day or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan to such day.
 
Section 2.16. Increased Cost and Reduced Return.
 
(a) Increased Costs.  If after the Escrow Closing Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
impose, modify or deem applicable any reserve (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance assessment or similar requirement against
Letters of Credit issued or participated in by, assets of, deposits with or for
the account of or credit extended by, any Lender (or its Applicable Lending
Office) or shall impose on any Lender (or its Applicable Lending Office) or on
the United States market for certificates of deposit or the London interbank
market any other condition affecting its Euro-Dollar Loans, Notes, obligation to
make Euro-Dollar Loans or obligations hereunder in respect of Letters of Credit,
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any Euro-Dollar
Loan, or of issuing or participating in any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender (or its Applicable
Lending Office) under this Agreement or under its Notes with respect thereto,
then, within fifteen (15) days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts, as determined by such Lender in good faith, as will
compensate such Lender for such increased cost or reduction, solely to the
extent that any such additional amounts were incurred by the Lender within
ninety (90) days of such demand.
 
(b) Capital Adequacy.  If any Lender shall have determined that, after the
Escrow Closing Date, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change in any such law, rule or regulation,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender (or any Person controlling such Lender)
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender (or any Person controlling such Lender) could have achieved
but for such adoption, change, request or directive (taking into consideration
its policies with respect to capital adequacy), then from time to time, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand.
 
(c) Notices.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Escrow Closing Date, that will entitle such Lender to compensation pursuant to
this Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.  A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.
 
Section 2.17. Taxes.
 
(a) Payments Net of Certain Taxes.  Any and all payments by the Borrower to or
for the account of any Lender or any Agent hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges and
withholdings and all liabilities with respect thereto, excluding: (i) taxes
imposed on or measured by the net income (including branch profits or similar
taxes) of, and gross receipts, franchise or similar taxes imposed on, any Agent
or any Lender by the jurisdiction (or subdivision thereof) under the laws of
which such Lender or Agent is organized or in which its principal executive
office is located or, in the case of each Lender, in which its Applicable
Lending Office is located, (ii) in the case of each Lender, any United States
withholding tax imposed on such payments, but only to the extent that such
Lender is subject to United States withholding tax at the time such Lender first
becomes a party to this Agreement or changes its Applicable Lending Office,
(iii) any backup withholding tax imposed by the United States (or any state or
locality thereof) on a Lender or Administrative Agent that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
and (iv) any taxes imposed by FATCA (all such nonexcluded taxes, duties, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”).  If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to any Lender or any Agent, (i) the sum payable shall be increased as
necessary so that after making all such required deductions (including
deductions applicable to additional sums payable under this Section 2.17(a))
such Lender or Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) the Borrower shall furnish to the Administrative Agent, for
delivery to such Lender, the original or a certified copy of a receipt
evidencing payment thereof.
 
(b) Other Taxes.  In addition, the Borrower agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes, or
similar charges or levies, which arise from any payment made pursuant to this
Agreement, any Note or any other Loan Document or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Agreement,
any Note or any other Loan Document (collectively, “Other Taxes”).
 
(c) Indemnification.  The Borrower agrees to indemnify each Lender and each
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 2.17(c)), whether or not correctly or legally
asserted, paid by such Lender or Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto as certified in good faith to the Borrower by each Lender or Agent
seeking indemnification pursuant to this Section 2.17(c).  This indemnification
shall be paid within 15 days after such Lender or Agent (as the case may be)
makes demand therefor.
 
(d) Refunds or Credits.  If a Lender or Agent receives a refund, credit or other
reduction from a taxation authority for any Taxes or Other Taxes for which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.17, it shall within fifteen
(15) days from the date of such receipt pay over the amount of such refund,
credit or other reduction to the Borrower (but only to the extent of indemnity
payments made or additional amounts paid by the Borrower under this Section 2.17
with respect to the Taxes or Other Taxes giving rise to such refund, credit or
other reduction), net of all reasonable out-of-pocket expenses of such Lender or
Agent (as the case may be) and without interest (other than interest paid by the
relevant taxation authority with respect to such refund, credit or other
reduction); provided, however, that the Borrower agrees to repay, upon the
request of such Lender or Agent (as the case may be), the amount paid over to
the Borrower (plus penalties, interest or other charges) to such Lender or Agent
in the event such Lender or Agent is required to repay such refund or credit to
such taxation authority.
 
(e) Tax Forms and Certificates.  On or before the date it becomes a party to
this Agreement, from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and at any time it changes its Applicable
Lending Office: (i) each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Borrower and the Administrative Agent two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-9, or any successor form
prescribed by the Internal Revenue Service, or such other documentation or
information prescribed by applicable law or reasonably requested by the Borrower
or the Administrative Agent, as the case may be, certifying that such Lender is
a United States person and is entitled to an exemption from United States backup
withholding tax or information reporting requirements; and (ii) each Lender that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code  (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent: (A) two (2) properly completed and duly executed
copies of Internal Revenue Service Form W-8 BEN, or any successor form
prescribed by the Internal Revenue Service, certifying that such Non-U.S. Lender
is entitled to the benefits under an income tax treaty to which the United
States is a party which exempts the Non-U.S. Lender from United States
withholding tax or reduces the rate of withholding tax on payments of interest
for the account of such Non-U.S. Lender; (B) two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-8 ECI, or any successor form
prescribed by the Internal Revenue Service, certifying that the income
receivable pursuant to this Agreement and the other Loan Documents is
effectively connected with the conduct of a trade or business in the United
States; or (C) two (2) properly completed and duly executed copies of Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate to the effect that (x) such
Non-U.S. Lender is not  (1) a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, (2) a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or (3)
a “controlled foreign corporation” that is described in Section 881(c)(3)(C) of
the Internal Revenue Code and is related to the Borrower within the meaning of
Section 864(d)(4) of the Internal Revenue Code and (y) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Non-U.S. Lender or are effectively connected but are not includible in
the Non-U.S. Lender’s gross income for United States federal income tax purposes
under an income tax treaty to which the United States is a party; or (D) to the
extent the Non-U.S. Lender is not the beneficial owner, two (2) properly
completed and duly executed copies of Internal Revenue Service Form W-8 IMY, or
any successor form prescribed by the Internal Revenue Service, accompanied by an
Internal Revenue Service Form W-8 ECI, W-8 BEN, W-9, and/or other certification
documents from each beneficial owner, as applicable.  If a payment made to a
Lender under any Loan Document would be subject to U.S. Federal withholding tax
imposed by FATCA if such Lender fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent (A) a certification signed by the chief
financial officer, principal accounting officer, treasurer or controller that
such Lender has complied with such applicable reporting requirements, and (B)
other documentation required to be provided to a withholding agent by FATCA or
otherwise reasonably requested by the Borrower and the Administrative Agent
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements.  In addition, each Lender agrees that from
time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to the Borrower and the Administrative Agent
two new accurate and complete signed originals of Internal Revenue Service Form
W-9, W-8 BEN, W-8 ECI or W-8 IMY or FATCA-related documentation described above,
or successor forms, as the case may be, and such other forms as may be required
in order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any other Loan Document, or it shall
immediately notify the Borrower and the Administrative Agent of its inability to
deliver any such Form or certificate.
 
(f) Exclusions.  The Borrower shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amount to any Non-U.S. Lender, pursuant to
Section 2.17(a), (b) or (c) in respect of Taxes or Other Taxes to the extent
that the obligation to indemnify or pay such additional amounts would not have
arisen but for the failure of such Non-U.S. Lender to comply with the provisions
of subsection (e) above.
 
(g) Mitigation.  If the Borrower is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 2.17, then such Lender will
use reasonable efforts (which shall include efforts to rebook the Revolving
Loans held by such Lender to a new Applicable Lending Office, or through another
branch or affiliate of such Lender) to change the jurisdiction of its Applicable
Lending Office if, in the good faith judgment of such Lender, such efforts (i)
will eliminate or, if it is not possible to eliminate, reduce to the greatest
extent possible any such additional payment which may thereafter accrue and (ii)
is not otherwise disadvantageous, in the sole determination of such Lender, to
such Lender.  Any Lender claiming any indemnity payment or additional amounts
payable pursuant to this Section shall use reasonable efforts (consistent with
legal and regulatory restrictions) to file any certificate or document
reasonably requested in writing by the Borrower or to change the jurisdiction of
its Applicable Lending Office if the making of such a filing or change would
avoid the need for or reduce the amount of any such indemnity payment or
additional amounts that may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
 
(h) Confidentiality.  Nothing contained in this Section shall require any Lender
or any Agent to make available any of its tax returns (or any other information
that it deems to be confidential or proprietary).
 
Section 2.18. Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(a) the obligation of any Lender to make or maintain, or to convert outstanding
Loans to, Euro-Dollar Loans has been suspended pursuant to Section 2.15 or (b)
any Lender has demanded compensation under Section 2.16(a) with respect to its
Euro-Dollar Loans and, in any such case, the Borrower shall, by at least four
Business Days’ prior notice to such Lender through the Administrative Agent,
have elected that the provisions of this Section shall apply to such Lender,
then, unless and until such Lender notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer apply:
 
(i) all Loans which would otherwise be made by such Lender as (or continued as
or converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders); and
 
(ii) after each of its Euro-Dollar Loans has been repaid, all payments of
principal that would otherwise be applied to repay such Loans shall instead be
applied to repay its Base Rate Loans.
 
If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.
 
Section 2.19. Increases to the Commitment.
 
(a) Subject to the terms and conditions of this Agreement, the Borrower may,
during the Availability Period by delivering to the Administrative Agent and the
Lenders a Notice of Revolving Increase in the form of Exhibit E, request
increases to the Lenders’ Commitments (each such request, an “Optional
Increase”); provided that: (i) the Borrower may not request any increase to the
Commitments after the occurrence and during the continuance of a Default; (ii)
each Optional Increase shall be in a minimum amount of $50,000,000 and (iii) the
aggregate amount of all Optional Increases shall be no more than $100,000,000.
 
(b) Each Lender may, but shall not be obligated to, participate in any Optional
Increase, and the decision of any Lender to commit to an Optional Increase shall
be at such Lender’s sole discretion and shall be made in writing.  The Borrower
may, at its own expense, solicit additional Commitments from third party
financial institutions reasonably acceptable to the Administrative Agent, the
Swingline Lender and the Issuing Lender.  Any such financial institution (if not
already a Lender hereunder) shall become a party to this Agreement as a Lender,
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower.
 
(c) As a condition precedent to the Optional Increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated the
effective date of the Optional Increase, signed by a Responsible Officer of the
Borrower, certifying that: (i) the resolutions adopted by the Borrower approving
or consenting to such Optional Increase are attached thereto and such
resolutions are true and correct and have not been altered, amended or repealed
and are in full force and effect, (ii) before and after giving effect to the
Optional Increase, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the effective date of the Optional Increase, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and (B) that no
Default exists, is continuing, or would result from the Optional Increase and
(iii) all necessary governmental, regulatory and third party approvals,
including, without limitation, any KPSC, TRA, VSCC and/or FERC approval required
to approve the Optional Increase, are attached thereto and remain in full force
and effect, in each case without any action being taken by any competent
authority which could restrain or prevent such transaction or impose, in the
reasonable judgment of the Administrative Agent, materially adverse conditions
upon the consummation of the Optional Increase.
 
(d) The Revolving Outstandings will be reallocated by the Administrative Agent
on the effective date of any Optional Increase among the Lenders in accordance
with their revised Commitment Ratios, and the Borrower hereby agrees to pay any
and all costs (if any) required pursuant to Section 2.12 incurred by any Lender
in connection with the exercise of the Optional Increase.
 
Section 2.20. Defaulting Lenders.

 
(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
 
(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.07(a);
 
(ii) with respect to any Letter of Credit Liabilities or Swingline Exposure of
such Defaulting Lender that exists at the time a Lender becomes a Defaulting
Lender or thereafter:
 
(A) all or any part of such Defaulting Lender’s Letter of Credit Liabilities and
its Swingline Exposure shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Ratios (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at such time and (y) such
reallocation does not cause the Revolving Outstandings of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment;
 
(B) if the reallocation described in clause (ii)(A) above cannot, or can only
partially, be effected, each Issuing Lender and the Swingline Lender, in its
discretion may require the Borrower to (i) reimburse all amounts paid by an
Issuing Lender upon any drawing under a Letter of Credit, (ii) repay an
outstanding Swingline Loan, and/or (iii) cash collateralize (in accordance with
Section 2.09(a)(ii)) all obligations of such Defaulting Lender in respect of
outstanding Letters of Credit and Swingline Loans, in each case, in an amount at
least equal to the aggregate amount of the obligations (contingent or otherwise)
of such Defaulting Lender in respect of such Letters of Credit or Swingline
Loans (after giving effect to any partial reallocation pursuant to Section
2.20(a)(ii)(A) above);
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s pursuant to Section 2.20(a)(ii)(B) then the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.07(b)
with respect to such Defaulting Lender’s Letter of Credit Liabilities during the
period such Defaulting Lender’s Letter of Credit Liabilities are cash
collateralized;
 
(iv) if the Letter of Credit Liabilities and/or Swingline Exposure of the
Non-Defaulting Lenders is reallocated pursuant to Section 2.20(a)(ii)(A) above,
then the fees payable to the Lenders pursuant to Section 2.07(a) and Section
2.07(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Commitment Ratios (calculated without regard to such Defaulting Lender’s
Commitment); and
 
(v) if any Defaulting Lender’s Letter of Credit Liabilities and/or Swingline
Exposure is neither reimbursed, repaid, cash collateralized nor reallocated
pursuant to this Section 2.20(a)(ii), then, without prejudice to any rights or
remedies of the Issuing Lenders, the Swingline Lender or any other Lender
hereunder, all fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such Letter of Credit Liabilities and/or
Swingline Exposure) and letter of credit fees payable under Section 2.07(b) with
respect to such Defaulting Lender’s Letter of Credit Liabilities shall be
payable to the Issuing Lenders and the Swingline Lender, pro rata, until such
Letter of Credit Liabilities and/or Swingline Exposure is cash collateralized,
reallocated and/or repaid in full.
 
(b) So long as any Lender is a Defaulting Lender, (i) no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(a), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 3.05 (and Defaulting
Lenders shall not participate therein) and (ii) the Swingline Lender shall not
be required to advance any Swingline Loan, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders.
 
ARTICLE III
LETTERS OF CREDIT
 
Section 3.01. Issuing Lenders.  Subject to the terms and conditions hereof, the
Borrower may from time to time identify and arrange for one or more of the
Lenders (in addition to the JLA Issuing Banks) to act as Issuing Lenders
hereunder.  Any such designation by the Borrower shall be notified to the
Administrative Agent at least four Business Days prior to the first date upon
which the Borrower proposes that such Issuing Lender issue its first Letter of
Credit, so as to provide adequate time for such proposed Issuing Lender to be
approved by the Administrative Agent hereunder (such approval not to be
unreasonably withheld).  Within two Business Days following the receipt of any
such designation of a proposed Issuing Lender, the Administrative Agent shall
notify the Borrower as to whether such designee is acceptable to the
Administrative Agent.  Nothing contained herein shall be deemed to require any
Lender (other than a JLA Issuing Bank) to agree to act as an Issuing Lender, if
it does not so desire.
 
Section 3.02. Letters of Credit.
 
(a) Letters of Credit.  Each Issuing Lender agrees, on the terms and conditions
set forth in this Agreement, to issue Letters of Credit from time to time before
the fifth day prior to the Termination Date, for the account, and upon the
request, of the Borrower and in support of such obligations of the Borrower or
any of its Subsidiaries that are reasonably acceptable to such Issuing Lender;
provided, that immediately after each Letter of Credit is issued, (A) the
aggregate Revolving Outstandings shall not exceed the aggregate amount of the
Commitments and (B) the aggregate fronting exposure of any Issuing Lender shall
not exceed its Fronting Sublimit.
 
Section 3.03. Method of Issuance of Letters of Credit.  The Borrower shall give
an Issuing Lender notice substantially in the form of Exhibit A-3 to this
Agreement (a “Letter of Credit Request”) of the requested issuance or extension
of a Letter of Credit prior to 1:00 P.M. (Charlotte, North Carolina time) on the
proposed date of the issuance or extension of Letters of Credit (which shall be
a Business Day) (or such shorter period as may be agreed by such Issuing Lender
in any particular instance), specifying the date such Letter of Credit is to be
issued or extended and describing the terms of such Letter of Credit and the
nature of the transactions to be supported thereby.  The extension or renewal of
any Letter of Credit shall be deemed to be an issuance of such Letter of Credit,
and if any Letter of Credit contains a provision pursuant to which it is deemed
to be extended unless notice of termination is given by an Issuing Lender, such
Issuing Lender shall timely give such notice of termination unless it has
theretofore timely received a Letter of Credit Request and the other conditions
to issuance of a Letter of Credit have theretofore been met with respect to such
extension.  No Letter of Credit shall have a term of more than one year,
provided, that no Letter of Credit shall have a term extending or be so
extendible beyond the fifth Business Day before the Termination Date.
 
Section 3.04. Conditions to Issuance of Letters of Credit.  The issuance by an
Issuing Lender of each Letter of Credit shall, in addition to the conditions
precedent set forth in Article IV, be subject to the conditions precedent that
(i) such Letter of Credit shall be satisfactory in form and substance to such
Issuing Lender, (ii) the Borrower and, if applicable, any such Affiliate of the
Borrower, shall have executed and delivered such other instruments and
agreements relating to such Letter of Credit as such Issuing Lender shall have
reasonably requested and (iii) such Issuing Lender shall have confirmed on the
date of (and after giving effect to) such issuance that (A) the aggregate
Revolving Outstandings will not exceed the aggregate amount of the Commitments
and (B) the aggregate fronting exposure of any Issuing Lender shall not exceed
the Fronting Sublimit.  Notwithstanding any other provision of this Section
3.04, no Issuing Lender shall be under any obligation to issue any Letter of
Credit if: any order, judgment or decree of any governmental authority shall by
its terms purport to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any requirement of law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Escrow Closing Date,
or shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which such Issuing Lender in
good faith deems material to it.
 
Section 3.05. Purchase and Sale of Letter of Credit Participations.  Upon the
issuance by an Issuing Lender of a Letter of Credit, such Issuing Lender shall
be deemed, without further action by any party hereto, to have sold to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have purchased from such Issuing Lender, without recourse or
warranty, an undivided participation interest in such Letter of Credit and the
related Letter of Credit Liabilities in accordance with its respective
Commitment Ratio (although the Fronting Fee payable under Section 2.07(b) shall
be payable directly to the Administrative Agent for the account of the
applicable Issuing Lender, and the Lenders (other than such Issuing Lender)
shall have no right to receive any portion of any such Fronting Fee) and any
security therefor or guaranty pertaining thereto.
 
Section 3.06. Drawings under Letters of Credit.  Upon receipt from the
beneficiary of any Letter of Credit of any notice of a drawing under such Letter
of Credit, the applicable Issuing Lender shall determine in accordance with the
terms of such Letter of Credit whether such drawing should be honored.  If such
Issuing Lender determines that any such drawing shall be honored, such Issuing
Lender shall make available to such beneficiary in accordance with the terms of
such Letter of Credit the amount of the drawing and shall notify the Borrower as
to the amount to be paid as a result of such drawing and the payment date.
 
Section 3.07. Reimbursement Obligations.  The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the applicable Issuing Lender
for any amounts paid by such Issuing Lender upon any drawing under any Letter of
Credit, together with any and all reasonable charges and expenses which such
Issuing Lender may pay or incur relative to such drawing and interest on the
amount drawn at the rate applicable to Base Rate Loans for each day from and
including the date such amount is drawn to but excluding the date such
reimbursement payment is due and payable.  Such reimbursement payment shall be
due and payable (i) at or before 1:00 P.M. (Charlotte, North Carolina time) on
the date the applicable Issuing Lender notifies the Borrower of such drawing, if
such notice is given at or before 10:00 A.M. (Charlotte, North Carolina time) on
such date or (ii) at or before 10:00 A.M. (Charlotte, North Carolina time) on
the next succeeding Business Day; provided, that no payment otherwise required
by this sentence to be made by the Borrower at or before 1:00 P.M. (Charlotte,
North Carolina time) on any day shall be overdue hereunder if arrangements for
such payment satisfactory to the applicable Issuing Lender, in its reasonable
discretion, shall have been made by the Borrower at or before 1:00 P.M.
(Charlotte, North Carolina time) on such day and such payment is actually made
at or before 3:00 P.M. (Charlotte, North Carolina time) on such day.  In
addition, the Borrower agrees to pay to the applicable Issuing Lender interest,
payable on demand, on any and all amounts not paid by the Borrower to such
Issuing Lender when due under this Section 3.07, for each day from and including
the date when such amount becomes due to but excluding the date such amount is
paid in full, whether before or after judgment, at a rate per annum equal to the
sum of 2% plus the rate applicable to Base Rate Loans for such day.  Each
payment to be made by the Borrower pursuant to this Section 3.07 shall be made
to the applicable Issuing Lender in Federal or other funds immediately available
to it at its address referred to Section 9.01.
 
Section 3.08. Duties of Issuing Lenders to Lenders; Reliance.  In determining
whether to pay under any Letter of Credit, the relevant Issuing Lender shall not
have any obligation relative to the Lenders participating in such Letter of
Credit or the related Letter of Credit Liabilities other than to determine that
any document or documents required to be delivered under such Letter of Credit
have been delivered and that they substantially comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by an Issuing Lender under or in connection with any Letter of Credit shall not
create for such Issuing Lender any resulting liability if taken or omitted in
the absence of gross negligence or willful misconduct.  Each Issuing Lender
shall be entitled (but not obligated) to rely, and shall be fully protected in
relying, on the representation and warranty by the Borrower set forth in the
last sentence of Section 4.02 to establish whether the conditions specified in
clauses (b) and (c) of Section 4.02 are met in connection with any issuance or
extension of a Letter of Credit.  Each Issuing Lender shall be entitled to rely,
and shall be fully protected in relying, upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuing
Lender and upon any Letter of Credit, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopier, telex
or teletype message, statement, order or other document believed by it in good
faith to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary unless the beneficiary and the Borrower
shall have notified such Issuing Lender that such documents do not comply with
the terms and conditions of the Letter of Credit.  Each Issuing Lender shall be
fully justified in refusing to take any action requested of it under this
Section in respect of any Letter of Credit unless it shall first have received
such advice or concurrence of the Required Lenders as it reasonably deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take, or omitting or continuing to omit,
any such action.  Notwithstanding any other provision of this Section, each
Issuing Lender shall in all cases be fully protected in acting, or in refraining
from acting, under this Section in respect of any Letter of Credit in accordance
with a request of the Required Lenders, and such request and any action taken or
failure to act pursuant hereto shall be binding upon all Lenders and all future
holders of participations in such Letter of Credit; provided, that this sentence
shall not affect any rights the Borrower may have against any Issuing Lender or
the Lenders that make such request.
 
Section 3.09. Obligations of Lenders to Reimburse Issuing Lender for Unpaid
Drawings.  If any Issuing Lender makes any payment under any Letter of Credit
and the Borrower shall not have reimbursed such amount in full to such Issuing
Lender pursuant to Section 3.07, such Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender (other than the relevant Issuing Lender), and each such Lender shall
promptly and unconditionally pay to the Administrative Agent, for the account of
such Issuing Lender, such Lender’s share of such payment (determined in
accordance with its respective Commitment Ratio) in Dollars in Federal or other
immediately available funds, the aggregate of such payments relating to each
unreimbursed amount being referred to herein as a “Mandatory Letter of Credit
Borrowing”; provided, however, that no Lender shall be obligated to pay to the
Administrative Agent its pro rata share of such unreimbursed amount for any
wrongful payment made by the relevant Issuing Lender under a Letter of Credit as
a result of acts or omissions constituting willful misconduct or gross
negligence by such Issuing Lender.  If the Administrative Agent so notifies a
Lender prior to 11:00 A.M. (Charlotte, North Carolina time) on any Business Day,
such Lender shall make available to the Administrative Agent at its address
referred to in Section 9.01 and for the account of the relevant Issuing Lender
such Lender’s pro rata share of the amount of such payment by 3:00 P.M.
(Charlotte, North Carolina time) on the Business Day following such Lender’s
receipt of notice from the Administrative Agent, together with interest on such
amount for each day from and including the date of such drawing to but excluding
the day such payment is due from such Lender at the Federal Funds Rate for such
day (which funds the Administrative Agent shall promptly remit to such Issuing
Lender).  The failure of any Lender to make available to the Administrative
Agent for the account of an Issuing Lender its pro rata share of any
unreimbursed drawing under any Letter of Credit shall not relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
for the account of such Issuing Lender its pro rata share of any payment made
under any Letter of Credit on the date required, as specified above, but no such
Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent for the account of such Issuing Lender
such other Lender’s pro rata share of any such payment.  Upon payment in full of
all amounts payable by a Lender under this Section 3.09, such Lender shall be
subrogated to the rights of the relevant Issuing Lender against the Borrower to
the extent of such Lender’s pro rata share of the related Letter of Credit
Liabilities (including interest accrued thereon).  If any Lender fails to pay
any amount required to be paid by it pursuant to this Section 3.09 on the date
on which such payment is due, interest shall accrue on such Lender’s obligation
to make such payment, for each day from and including the date such payment
became due to but excluding the date such Lender makes such payment, whether
before or after judgment, at a rate per annum equal to (i) for each day from the
date such payment is due to the third succeeding Business Day, inclusive, the
Federal Funds Rate for such day as determined by the relevant Issuing Lender and
(ii) for each day thereafter, the sum of 2% plus the rate applicable to its Base
Rate Loans for such day.  Any payment made by any Lender after 3:00 P.M.
(Charlotte, North Carolina time) on any Business Day shall be deemed for
purposes of the preceding sentence to have been made on the next succeeding
Business Day.
 
Section 3.10. Funds Received from the Borrower in Respect of Drawn Letters of
Credit.  Whenever an Issuing Lender receives a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
such Issuing Lender any payments from the other Lenders pursuant to Section 3.09
above, such Issuing Lender shall pay the amount of such payment to the
Administrative Agent, and the Administrative Agent shall promptly pay to each
Lender which has paid its pro rata share thereof, in Dollars in Federal or other
immediately available funds, an amount equal to such Lender’s pro rata share of
the principal amount thereof and interest thereon for each day after relevant
date of payment at the Federal Funds Rate.
 
Section 3.11. Obligations in Respect of Letters of Credit Unconditional.  The
obligations of the Borrower under Section 3.07 above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:
 
(a) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;
 
(b) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto;
 
(c) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(d) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Issuing Lender or any
other Person, whether in connection with this Agreement or any Letter of Credit
or any document related hereto or thereto or any unrelated transaction;
 
(e) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
 
(f) payment under a Letter of Credit against presentation to an Issuing Lender
of a draft or certificate that does not comply with the terms of such Letter of
Credit; provided, that the relevant Issuing Lender’s determination that
documents presented under such Letter of Credit comply with the terms thereof
shall not have constituted gross negligence or willful misconduct of such
Issuing Lender; or
 
(g) any other act or omission to act or delay of any kind by any Issuing Lender
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this subsection (g), constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.
 
Nothing in this Section 3.11 is intended to limit the right of the Borrower to
make a claim against any Issuing Lender for damages as contemplated by the
proviso to the first sentence of Section 3.12.
 
Section 3.12. Indemnification in Respect of Letters of Credit.  The Borrower
hereby indemnifies and holds harmless each Lender (including each Issuing
Lender) and the Administrative Agent from and against any and all claims,
damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur by reason of or in connection with the failure of
any other Lender to fulfill or comply with its obligations to such Issuing
Lender hereunder (but nothing herein contained shall affect any rights which the
Borrower may have against such defaulting Lender), and none of the Lenders
(including any Issuing Lender) nor the Administrative Agent, their respective
affiliates nor any of their respective officers, directors, employees or agents
shall be liable or responsible, by reason of or in connection with the execution
and delivery or transfer of or payment or failure to pay under any Letter of
Credit, including, without limitation, any of the circumstances enumerated in
Section 3.11, as well as (i) any error, omission, interruption or delay in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, (ii) any error in interpretation of technical terms, (iii) any loss
or delay in the transmission of any document required in order to make a drawing
under a Letter of Credit, (iv) any consequences arising from causes beyond the
control of such indemnitee, including without limitation, any government acts,
or (v) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit; provided, that the Borrower shall not be required
to indemnify any Issuing Lender for any claims, damages, losses, liabilities,
costs or expenses, and the Borrower shall have a claim against such Issuing
Lender for direct (but not consequential) damages suffered by it, to the extent
found by a court of competent jurisdiction in a final, non-appealable judgment
or order to have been caused by (i) the willful misconduct or gross negligence
of such Issuing Lender in determining whether a request presented under any
Letter of Credit issued by it complied with the terms of such Letter of Credit
or (ii) such Issuing Lender’s failure to pay under any Letter of Credit issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Letter of Credit.  Nothing in this Section 3.12 is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.
 
Section 3.13. ISP98.  The rules of the “International Standby Practices 1998” as
published by the International Chamber of Commerce most recently at the time of
issuance of any Letter of Credit shall apply to such Letter of Credit unless
otherwise expressly provided in such Letter of Credit.
 
ARTICLE IV
CONDITIONS
 
Section 4.01. Conditions to Closing.  The obligation of each Lender to make a
Loan or issue a Letter of Credit on the occasion of the first Credit Event
hereunder is subject to the satisfaction of the following conditions:
 
(a) Consummation of the Acquisition.  On or prior to the Effective Date, the
Acquisition shall have been consummated or shall be consummated simultaneously
with or immediately following the closing of this Agreement.
 
(b) This Agreement.  (i) On or prior to June 30, 2010, the Administrative Agent
shall have received counterparts hereof signed by each of the parties hereto
(other than the Borrower) or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex, facsimile or other written
confirmation from such party of execution of a counterpart hereof by such party)
to be held in escrow and to be delivered to the Borrower upon satisfaction of
the other conditions set forth in this Section 4.01 and (ii) on or prior to the
Effective Date, the Administrative Agent shall have received the Borrower’s
signature pages to this Agreement.
 
(c) Notes.  On or prior to the Effective Date, the Administrative Agent shall
have received a duly executed Note for the account of each Lender requesting
delivery of a Note pursuant to Section 2.05.
 
(d) Officers’ Certificates.  The Administrative Agent shall have received a
certificate dated the Effective Date signed on behalf of the Borrower by the
Chairman of the Board, the President, any Vice President, the Treasurer or any
Assistant Treasurer of the Borrower stating that (A) on the Effective Date and
after giving effect to the Loans and Letters of Credit being made or issued on
the Effective Date, no Default shall have occurred and be continuing and (B) the
representations and warranties of the Borrower contained in the Loan Documents
are true and correct on and as of the Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct as of such earlier date.
 
(e) Proceedings.  On the Effective Date, the Administrative Agent shall have
received (i) a certificate of the Secretary of State of the Commonwealth of
Kentucky, dated as of a recent date, as to the good standing of the Borrower,
(ii) a certificate of the Secretary of State of the Commonwealth of Virginia,
dated as of a recent date, as to the good standing of the Borrower and (iii) a
certificate of the Secretary or an Assistant Secretary of the Borrower dated the
Effective Date and certifying (A) that attached thereto are true, correct and
complete copies of (x) the Borrower’s articles of incorporation certified by the
Secretary of State of the Commonwealth of Kentucky and the Secretary of State of
the Commonwealth of Virginia and (y) the bylaws of the Borrower, (B) as to the
absence of dissolution or liquidation proceedings by or against the Borrower,
(C) that attached thereto is a true, correct and complete copy of resolutions
adopted by the board of directors of the Borrower authorizing the execution,
delivery and performance of the Loan Documents to which the Borrower is a party
and each other document delivered in connection herewith or therewith and that
such resolutions have not been amended and are in full force and effect on the
date of such certificate and (D) as to the incumbency and specimen signatures of
each officer of the Borrower executing the Loan Documents to which the Borrower
is a party or any other document delivered in connection herewith or therewith.
 
(f) Opinions of Counsel.  On the Effective Date, the Administrative Agent shall
have received from counsel to the Borrower, opinions addressed to the
Administrative Agent and each Lender, dated the Effective Date, substantially in
the form of Exhibit D-1 hereto.
 
(g) Repayment of Existing Credit Agreement.  All indebtedness under the Existing
Credit Agreement shall be repaid in full and all commitments under the Existing
Credit Agreement shall be terminated.
 
(h) Consents.  All necessary governmental (domestic or foreign), regulatory and
third party approvals, including, without limitation, the orders of the KPSC
(the “KPSC Order”), TRA (the “TRA Order”), VSCC (the “VSCC Order”) and any
required approvals of the FERC, authorizing borrowings hereunder in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall have been obtained and remain in full force and effect, in each
case without any action being taken by any competent authority which could
restrain or prevent such transaction or impose, in the reasonable judgment of
the Administrative Agent, materially adverse conditions upon the consummation of
such transactions; provided that any such approvals with respect to elections by
the Borrower to increase the Commitment as contemplated by Section 2.19 need not
be obtained or provided until the Borrower makes any such election.
 
(i) Payment of Fees.  All costs, fees and expenses due to the Administrative
Agent, the Joint Lead Arrangers and the Lenders (including, without limitation,
the Ticking Fee (as defined in the Ticking Fee Letter)) on or before the
Effective Date shall have been paid.
 
(j) Counsel Fees.  The Administrative Agent shall have received full payment
from the Borrower of the fees and expenses of Davis Polk & Wardwell LLP
described in Section 9.03 which are billed through the Effective Date and which
have been invoiced one Business Day prior to the Effective Date.
 
Section 4.02. Conditions to All Credit Events.  The obligation of any Lender to
make any Loan, and the obligation of any Issuing Lender to issue (or renew or
extend the term of) any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.03, or receipt by an Issuing Lender of a Letter of Credit Request as
required by Section 3.03;
 
(b) the fact that, immediately before and after giving effect to such Credit
Event, no Default shall have occurred and be continuing; and
 
(c) the fact that the representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents shall be true and correct on and
as of the date of such Credit Event, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date and except for the
representations in Section 5.04(c), Section 5.05 and Section 5.13, which shall
be deemed only to relate to the matters referred to therein on and as of the
Effective Date and the representation in Section 5.15, which shall be deemed
only to relate to the matter referred to therein immediately prior to the
Effective Date.
 
Each Credit Event under this Agreement shall be deemed to be a representation
and warranty by the Borrower on the date of such Credit Event as to the facts
specified in clauses (b) and (c) of this Section.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants that:
 
Section 5.01. Status.  The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Kentucky and
the Commonwealth of Virginia and has the corporate authority to make and perform
this Agreement and each other Loan Document to which it is a party.
 
Section 5.02. Authority; No Conflict.  The execution, delivery and performance
by the Borrower of this Agreement and each other Loan Document to which it is a
party have been duly authorized by all necessary corporate action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of incorporation or bylaws, or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which the Borrower is a party; provided, that
any exercise of the option to increase the Commitment as contemplated in Section
2.19 may require further authorization of the Borrower’s Board of Directors, or
approvals of the KPSC, TRA, VSCC and/or FERC.
 
Section 5.03. Legality; Etc.  This Agreement and each other Loan Document (other
than the Notes) to which the Borrower is a party constitute the legal, valid and
binding obligations of the Borrower, and the Notes, when executed and delivered
in accordance with this Agreement, will constitute legal, valid and binding
obligations of the Borrower, in each case enforceable against the Borrower in
accordance with their terms except to the extent limited by (a) bankruptcy,
insolvency, fraudulent conveyance or reorganization laws or by other similar
laws relating to or affecting the enforceability of creditors’ rights generally
and by general equitable principles which may limit the right to obtain
equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
 
Section 5.04. Financial Condition.
 
(a) Audited Financial Statements.  The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2009 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by PricewaterhouseCoopers LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
 
(b) Interim Financial Statements.  The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of March 31, 2010 and the
related unaudited consolidated statements of income and cash flows for the three
months then ended fairly present, in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such three-month period (subject to normal
year-end audit adjustments).
 
(c) Material Adverse Change.  Since December 31, 2009 there has been no change
in the business, assets, financial condition or operations of the Borrower and
its Consolidated Subsidiaries, considered as a whole, that would materially and
adversely affect the Borrower’s ability to perform any of its obligations under
this Agreement, the Notes or the other Loan Documents.
 
Section 5.05. Litigation.  Except as disclosed in or contemplated by the
Purchase Agreement or the financial statements referenced in Sections 5.04(a)
and 5.05(b) above, or otherwise furnished in writing to the Administrative Agent
and each Lender, no litigation, arbitration or administrative proceeding against
the Borrower is pending or, to the Borrower’s knowledge, threatened, which would
reasonably be expected to materially and adversely affect the ability of the
Borrower to perform any of its obligations under this Agreement, the Notes or
the other Loan Documents.  There is no litigation, arbitration or administrative
proceeding pending or, to the knowledge of the Borrower, threatened which
questions the validity of this Agreement or the other Loan Documents to which it
is a party.
 
Section 5.06. No Violation.  No part of the proceeds of the borrowings by
hereunder will be used, directly or indirectly by the Borrower for the purpose
of purchasing or carrying any “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or for any other
purpose which violates, or which conflicts with, the provisions of Regulations U
or X of said Board of Governors. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any such “margin stock”.
 
Section 5.07. ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Material Plan, (ii)
failed to make any contribution or payment to any Material Plan, or made any
amendment to any Material Plan, which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any material liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.
 
Section 5.08. Governmental Approvals.  No authorization, consent or approval
from any Governmental Authority is required for the execution, delivery and
performance by the Borrower of this Agreement, the Notes and the other Loan
Documents to which it is a party and except such authorizations, consents and
approvals, including, without limitation, the KPSC Order, TRA Order and VSCC
Order, as shall have been obtained prior to the Effective Date and shall be in
full force and effect; provided, that any exercise of the option to increase the
Commitment as contemplated in Section 2.19 may require additional approvals of
the KPSC, TRA, VSCC and/or FERC.
 
Section 5.09. Investment Company Act.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 5.10. Tax Returns and Payments.  The Borrower has filed or caused to be
filed all Federal, state, local and foreign income tax returns required to have
been filed by it and has paid or caused to be paid all income taxes shown to be
due on such returns except income taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower shall have set aside on
its books appropriate reserves with respect thereto in accordance with GAAP or
that would not reasonably be expected to have a Material Adverse Effect.
 
Section 5.11. Compliance with Laws.  To the knowledge of the Borrower, the
Borrower is in compliance with all applicable laws, regulations and orders of
any Governmental Authority, domestic or foreign, in respect of the conduct of
its business and the ownership of its property (including, without limitation,
compliance with all applicable ERISA and Environmental Laws and the requirements
of any permits issued under such Environmental Laws), except to the extent (a)
such compliance is being contested in good faith by appropriate proceedings or
(b) non-compliance would not reasonably be expected to materially and adversely
affect its ability to perform any of its obligations under this Agreement, the
Notes or any other Loan Document to which it is a party.
 
Section 5.12. No Default.  No Default has occurred and is continuing.
 
Section 5.13. Environmental Matters.
 
(a) Except (i) as disclosed in or contemplated by the Purchase Agreement or the
financial statements referenced in Sections 5.04(a) and 5.04(b) above, or
otherwise furnished in writing to the Administrative Agent and each Lender, or
(ii) to the extent that the liabilities of the Borrower and its Subsidiaries,
taken as a whole, that relate to or could reasonably be expected to result from
the matters referred to in clauses (i) through (iii) of this Section 5.13(a),
inclusive, would not reasonably be expected to result in a Material Adverse
Effect:
 
(i) no notice, notification, citation, summons, complaint or order has been
received by the Borrower or any of its Subsidiaries, no penalty has been
assessed nor is any investigation or review pending or, to the Borrower’s or any
of its Subsidiaries’ knowledge, threatened by any governmental or other entity
with respect to any (A) alleged violation by or liability of the Borrower or any
of its Subsidiaries of or under any Environmental Law, (B) alleged failure by
the Borrower or any of its Subsidiaries to have any environmental permit,
certificate, license, approval, registration or authorization required in
connection with the conduct of its business or (C) generation, storage,
treatment, disposal, transportation or release of Hazardous Substances;
 
(ii) to the Borrower’s or any of its Subsidiaries’ knowledge, no Hazardous
Substance has been released (and no written notification of such release has
been filed) (whether or not in a reportable or threshold planning quantity) at,
on or under any property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries; and
 
(iii) no property now or previously owned, leased or operated by the Borrower or
any of its Subsidiaries or, to the Borrower’s or any of its Subsidiaries’
knowledge, any property to which the Borrower or any of its Subsidiaries has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Substances, is listed or, to the Borrower’s or any of its
Subsidiaries’ knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”), on CERCLIS (as defined in
CERCLA) or on any similar federal, state or foreign list of sites requiring
investigation or clean-up.
 
(b) Except as disclosed in or contemplated by the Purchase Agreement or the
financial statements referenced in Sections 5.04(a) and 5.04(b) above, or
otherwise furnished in writing to the Administrative Agent and each Lender, to
the Borrower’s or any of its Subsidiaries’ knowledge, there are no Environmental
Liabilities that have resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(c) For purposes of this Section 5.13, the terms “the Borrower” and “Subsidiary”
shall include any business or business entity (including a corporation) which is
a predecessor, in whole or in part, of the Borrower or any of its Subsidiaries
from the time such business or business entity became a Subsidiary of PPL
Corporation, a Pennsylvania corporation.
 
Section 5.14. OFAC.  None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has more than 10% of
its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of any Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
Section 5.15. Credit Facilities Immediately Prior to Effective
Date.  Immediately prior to the Effective Date, the Borrower was not party to
any committed revolving credit facility other than the Existing Credit Agreement
and other than intercompany credit facilities with E.ON US, LLC and its
Subsidiaries.
 
ARTICLE VI
COVENANTS
 
The Borrower agrees that so long as any Lender has any Commitment hereunder or
any amount payable hereunder or under any Note or other Loan Document remains
unpaid or any Letter of Credit Liability remains outstanding:
 
Section 6.01. Information.  The Borrower will deliver or cause to be delivered
to each of the Lenders (it being understood that the posting of the information
required in clauses (a), (b) and (f) of this Section 6.01 on the Borrower’s
website or PPL Corporation’s website (http://www.pplweb.com) or making such
information available on IntraLinks, Syndtrak (or similar service) shall be
deemed to be effective delivery to the Lenders):
 
(a) Annual Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Borrower is not a Public Reporting Company, within one
hundred and five (105) days after the end of each fiscal year of the Borrower),
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income and cash flows for such fiscal year and accompanied by an opinion thereon
by independent public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of the date of such financial statements and the results of
their operations for the period covered by such financial statements in
conformity with GAAP applied on a consistent basis.
 
(b) Quarterly Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Borrower is not a Public Reporting Company, within sixty
(60) days after the end of each quarterly fiscal period in each fiscal year of
the Borrower (other than the last quarterly fiscal period of the Borrower)), a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such fiscal quarter,  all certified (subject to normal year-end
audit adjustments) as to fairness of presentation, GAAP and consistency by any
vice president, the treasurer or the controller of the Borrower.
 
(c) Officer’s Certificate.  Simultaneously with the delivery of each set of
financial statements referred to in subsections (a) and (b) above, a certificate
of the chief accounting officer or controller of the Borrower, (i) setting forth
in reasonable detail the calculations required to establish compliance with the
requirements of Section 6.09 on the date of such financial statements and (ii)
stating whether there exists on the date of such certificate any Default and, if
any Default then exists, setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto.
 
(d) Default.  Forthwith upon acquiring knowledge of the occurrence of any (i)
Default or (ii) Event of Default, in either case a certificate of a vice
president or the treasurer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto.
 
(e) Change in Borrower’s Ratings.  Promptly, upon the chief executive officer,
the president, any vice president or any senior financial officer of the
Borrower obtaining knowledge of any change in a Borrower’s Rating, a notice of
such Borrower’s Rating in effect after giving effect to such change.
 
(f) Securities Laws Filing.  To the extent the Borrower is a Public Reporting
Company, promptly, when available and in any event within ten (10) days after
the date such information is required to be delivered to the SEC, a copy of any
Form 10-K Report to the SEC and a copy of any Form 10-Q Report to the SEC, and
promptly upon the filing thereof, any other filings with the SEC.
 
(g) ERISA Matters.  If and when any member of the ERISA Group:  (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives, with respect to
any Material Plan that is a Multiemployer Plan, notice of any complete or
partial withdrawal liability under Title IV of ERISA, or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose material liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Material Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code with
respect to a Material Plan, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA; or (vii) fails to
make any payment or contribution to any Plan or makes any amendment to any Plan
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security, a copy of such notice, a certificate of the chief
accounting officer or controller of the Borrower setting forth details as to
such occurrence and action, if any, which the Borrower or applicable member of
the ERISA Group is required or proposes to take.
 
(h) Other Information.  From time to time such additional financial or other
information regarding the financial condition, results of operations,
properties, assets or business of the Borrower or any of its Subsidiaries as any
Lender may reasonably request.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and each Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Issuing Lenders and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information (as defined below), they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting
(subject to Section 9.12) on a portion of the Platform not designated “Public
Investor.”  “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Escrow Closing Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 6.02. Maintenance of Property; Insurance.
 
(a) Maintenance of Properties.  The Borrower will keep all property useful and
necessary in its businesses in good working order and condition, subject to
ordinary wear and tear, unless the Borrower determines in good faith that the
continued maintenance of any of such properties is no longer economically
desirable and so long as the failure to so maintain such properties would not
reasonably be expected to have a Material Adverse Effect.
 
(b) Insurance.  The Borrower will maintain, or cause to be maintained, insurance
with financially sound (determined in the reasonable judgment of the Borrower)
and responsible companies in such amounts (and with such risk retentions) and
against such risks as is usually carried by owners of similar businesses and
properties in the same general areas in which the Borrower operates.
 
Section 6.03. Conduct of Business and Maintenance of Existence.  The Borrower
will (i)continue to engage in businesses of the same general type as now
conducted by the Borrower and its Subsidiaries and businesses related thereto or
arising out of such businesses, except to the extent that the failure to
maintain any existing business would not have a Material Adverse Effect and (ii)
except as otherwise permitted in Section 6.07, preserve, renew and keep in full
force and effect, and will cause each of its Subsidiaries to preserve, renew and
keep in full force and effect, their respective corporate (or other entity)
existence and their respective rights, privileges and franchises necessary or
material to the normal conduct of business, except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
Section 6.04. Compliance with Laws, Etc.  The Borrower will comply with all
applicable laws, regulations and orders of any Governmental Authority, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, compliance with all applicable ERISA
and Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except to the extent (a) such compliance is being contested
in good faith by appropriate proceedings or (b) non-compliance could not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.05. Books and Records.  The Borrower (i) will keep, and will cause
each of its Subsidiaries to keep, proper books of record and account in
conformity with GAAP and (ii) will permit representatives of the Administrative
Agent and each of the Lenders to visit and inspect any of their respective
properties, to examine and make copies from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their officers, any employees and independent public accountants, all at such
reasonable times and as often as may reasonably be desired; provided, that, the
rights created in this Section 6.05 to “visit”, “inspect”, “discuss” and copy
shall not extend to any matters which the Borrower deems, in good faith, to be
confidential, unless the Administrative Agent and any such Lender agree in
writing to keep such matters confidential.
 
Section 6.06. Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Borrower to repay loans under the Existing Credit
Agreement on the Effective Date and for general corporate purposes of the
Borrower and its Subsidiaries, including for working capital purposes, for
making investments in or loans to Subsidiaries and as a commercial paper
backstop.  The Borrower will request the issuance of Letters of Credit solely
for general corporate purposes of the Borrower and its Subsidiaries including to
support issuances of tax-exempt pollution control bonds issued on behalf of the
Borrower and/or its Subsidiaries.  No such use of the proceeds for general
corporate purposes will be, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock within
the meaning of Regulation U.
 
Section 6.07. Merger or Consolidation.  The Borrower will not merge with or into
or consolidate with or into any other corporation or entity, unless (i)
immediately after giving effect thereto, no event shall occur and be continuing
which constitutes a Default, (ii) the surviving or resulting Person, as the case
may be, assumes and agrees in writing to pay and perform all of the obligations
of the Borrower under this Agreement, (iii) substantially all of the
consolidated assets  and consolidated revenues of the surviving or resulting
Person, as the case may be, are anticipated to come from the utility or energy
businesses and (iv) the senior long-term debt ratings from both Rating Agencies
of the surviving or resulting Person, as the case may be, immediately following
the merger or consolidation is equal to or greater than the senior long-term
debt ratings from both Rating Agencies of the Borrower immediately preceding the
announcement of such consolidation or merger.
 
Section 6.08. Asset Sales.  Except for the sale of assets required to be sold to
conform with governmental requirements, the Borrower shall not consummate any
Asset Sale, if the aggregate net book value of all such Asset Sales consummated
during the four calendar quarters immediately preceding any date of
determination would exceed 25% of the total assets of the Borrower and its
Consolidated Subsidiaries as of the beginning of the Borrower’s most recently
ended full fiscal quarter; provided, however, that any such Asset Sale will be
disregarded for purposes of the 25% limitation specified above: (a) if any such
Asset Sale is in the ordinary course of business of the Borrower (b) if the
assets subject to any such Asset Sale are worn out or are no longer useful or
necessary in connection with the operation of the businesses of the Borrower;
(c) if the assets subject to any such Asset Sale are being transferred to a
Wholly Owned Subsidiary of the Borrower; (d) if the proceeds from any such Asset
Sale (i) are, within twelve (12) months of such Asset Sale, invested or
reinvested by the Borrower in a Permitted Business, (ii) are used by the
Borrower to repay Debt of the Borrower, or (iii) are retained by the Borrower;
or (e) if, prior to any such Asset Sale, both Rating Agencies confirm the
then-current Borrower Ratings after giving effect to any such Asset Sale.
 
Section 6.09. Consolidated Debt to Consolidated Capitalization Ratio.  The ratio
of Consolidated Debt of the Borrower to Consolidated Capitalization of the
Borrower shall not exceed 70%, measured as of the end of each fiscal quarter.
 
ARTICLE VII
DEFAULTS
 
Section 7.01. Events of Default.  If one or more of the following events (each
an “Event of Default”) shall have occurred and be continuing:
 
(a) the Borrower shall fail to pay when due any principal on any Loans or
Reimbursement Obligations; or
 
(b) the Borrower shall fail to pay when due any interest on the Loans and
Reimbursement Obligations, any fee or any other amount payable hereunder or
under any other Loan Document for five (5) days following the date such payment
becomes due hereunder; or
 
(c) the Borrower shall fail to observe or perform any covenant or agreement
contained in clause (ii) of Section 6.05, or Sections 6.06, 6.07, 6.08 or 6.09;
or
 
(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 6.01(d)(i) for 30 days after any such failure or in Section
6.01(d)(ii) for ten (10) days after any such failure; or
 
(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those covered
by clauses (a), (b), (c) or (d) above) for thirty (30) days after written notice
thereof has been given to the defaulting party by the Administrative Agent, or
at the request of the Required Lenders; or
 
(f) any representation, warranty or certification made by the Borrower in this
Agreement or any other Loan Document or in any certificate, financial statement
or other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made; or
 
(g) the Borrower shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Material Debt beyond any period of grace provided
with respect thereto, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Material Debt beyond any period of grace
provided with respect thereto if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Debt or a
trustee on its or their behalf to cause, such Debt to become due prior to its
stated maturity; or
 
(h) the Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or
 
(i) an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower under the Bankruptcy Code; or
 
(j) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $50,000,000; or
 
(k) the Borrower shall fail within sixty (60) days to pay, bond or otherwise
discharge any judgment or order for the payment of money in excess of
$20,000,000, entered against the Borrower that is not stayed on appeal or
otherwise being appropriately contested in good faith; or
 
(l) a Change of Control shall have occurred;
 
then, and in every such event, while such event is continuing, the
Administrative Agent may (A) if requested by the Required Lenders, by notice to
the Borrower terminate the Commitments, and the Commitments shall thereupon
terminate, and (B) if requested by the Lenders holding more than 50% of the sum
of the aggregate outstanding principal amount of the Loans and Letter of Credit
Liabilities at such time, by notice to the Borrower declare the Loans and Letter
of Credit Liabilities (together with accrued interest and accrued and unpaid
fees thereon and all other amounts due hereunder) to be, and the Loans and
Letter of Credit Liabilities shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind (except as set
forth in clause (A) above), all of which are hereby waived by the Borrower and
require the Borrower to, and the Borrower shall, cash collateralize (in
accordance with Section 2.09(a)(ii)) all Letter of Credit Liabilities then
outstanding; provided, that, in the case of any Default or any Event of Default
specified in clause 7.01(h) or 7.01(i) above with respect to the Borrower,
without any notice to the Borrower or any other act by the Administrative Agent
or any Lender, the Commitments shall thereupon terminate and the Loans and
Letter of Credit Liabilities (together with accrued interest and accrued and
unpaid fees thereon and all other amounts due hereunder) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower, and the Borrower
shall cash collateralize (in accordance with Section 2.09(a)(ii)) all Letter of
Credit Liabilities then outstanding.
 
ARTICLE VIII
THE AGENTS
 
Section 8.01. Appointment and Authorization.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent to act as specified herein and
in the other Loan Documents and to take such actions on its behalf under the
provisions of this Agreement and the other Loan Documents and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto.  The Administrative Agent agrees to act as
such upon the express conditions contained in this Article
VIII.  Notwithstanding any provision to the contrary elsewhere in this Agreement
or in any other Loan Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent.  The provisions of this Article VIII are solely for the
benefit of the Administrative Agent and Lenders, and no other Person shall have
any rights as a third party beneficiary of any of the provisions hereof.  For
the sake of clarity, the Lenders hereby agree that no Agent other than the
Administrative Agent shall have, in such capacity, any duties or powers with
respect to this Agreement or the other Loan Documents.
 
Section 8.02. Individual Capacity.  The Administrative Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower and its Affiliates as though the Administrative Agent
were not an Agent.  With respect to the Loans made by it and all obligations
owing to it, the Administrative Agent shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it were
not an Agent, and the terms “Required Lenders”, “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
Section 8.03. Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents
or attorneys-in-fact.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care except to the extent otherwise required by Section 8.07.
 
Section 8.04. Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy or other electronic facsimile transmission, telex, telegram, cable,
teletype, electronic transmission by modem, computer disk or any other message,
statement, order or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders, or all of the Lenders, if applicable, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, if applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
 
Section 8.05. Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default hereunder unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default”.  If the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.  The Administrative Agent shall take such action with respect to such
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.
 
Section 8.06. Non-Reliance on the Agents and Other Lenders.  Each Lender
expressly acknowledges that no Agent or officer, director, employee, agent,
attorney-in-fact or affiliate of any Agent has made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by such Agent to any Lender.  Each Lender
acknowledges to the Agents that it has, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other condition, prospects
and creditworthiness of the Borrower and made its own decision to make its Loans
hereunder and to enter into this Agreement.  Each Lender also acknowledges that
it will, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, assets, operations,
property, financial and other condition, prospects and creditworthiness of the
Borrower.  No Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
assets, property, financial and other condition, prospects or creditworthiness
of the Borrower which may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.
 
Section 8.07. Exculpatory Provisions.  The Administrative Agent shall not, and
no officers, directors, employees, agents, attorneys-in-fact or affiliates of
the Administrative Agent, shall (i) be liable for any action lawfully taken or
omitted to be taken by it under or in connection with this Agreement or any
other Loan Document (except for its own gross negligence, willful misconduct or
bad faith) or (ii) be responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
of its officers contained in this Agreement, in any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for any failure of the Borrower or any
of its officers to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.  The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any other Loan Document or for any
representations, warranties, recitals or statements made by any other Person
herein or therein or made by any other Person in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default.
 
Section 8.08. Indemnification.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 9.03(a), (b) or (c)
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Lenders agree to indemnify the Administrative Agent, in its capacity as such,
and hold the Administrative Agent, in its capacity as such, harmless ratably
according to their respective Commitments from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and reasonable expenses or disbursements of any kind whatsoever which may
at any time (including, without limitation, at any time following the full
payment of the obligations of the Borrower hereunder) be imposed on, incurred by
or asserted against the Administrative Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Document, or
any documents contemplated hereby or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the
Administrative Agent under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Borrower; provided,
that no Lender shall be liable to the Administrative Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs or expenses or disbursements resulting from the
gross negligence, willful misconduct or bad faith of the Administrative
Agent.  If any indemnity furnished to the Administrative Agent for any purpose
shall, in the reasonable opinion of the Administrative Agent, be insufficient or
become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished.  The agreement in this Section 8.08 shall survive the
payment of all Loans, Letter of Credit Liabilities, fees and other obligations
of the Borrower arising hereunder.
 
Section 8.09. Resignation; Successors.  The Administrative Agent may resign as
Administrative Agent upon twenty (20) days notice to the Lenders.  Upon the
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint from among the Lenders a successor to the Administrative Agent,
subject to prior approval by the Borrower (so long as no Event of Default
exists) (such approval not to be unreasonably withheld), whereupon such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall include such successor Administrative Agent
effective upon its appointment, and the retiring Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any other Loan Document.  If no successor shall
have been appointed by the Required Lenders and approved by the Borrower and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may at its election give notice to the Lenders and the
Borrower of the immediate effectiveness of its resignation and such resignation
shall thereupon become effective and the Lenders collectively shall perform all
of the duties of the Administrative Agent hereunder and under the other Loan
Documents until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After the retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement or any other Loan
Document.
 
Section 8.10. Administrative Agent’s Fees.  The Borrower shall pay to the
Administrative Agent for its own account fees in the amount and at the times
agreed upon between the Borrower, the Administrative Agent and Wells Fargo
Securities pursuant to the Fee Letter referenced in clause (a) of the definition
thereof.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.01. Notices.  Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages) or by telephone subsequently
confirmed in writing; provided that the foregoing shall not apply to notices to
any Lender, the Swingline Lender or Issuing Lender pursuant to Article II or
Article III, as applicable, if such Lender, Swingline Lender or Issuing Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article in electronic format.  Any notice shall
have been duly given and shall be effective if delivered by hand delivery or
sent via electronic mail, telecopy, recognized overnight courier service or
certified or registered mail, return receipt requested, or posting on an
internet web page, and shall be presumed to be received by a party hereto (i) on
the date of delivery if delivered by hand or sent by electronic mail, posting on
an internet web page, or telecopy, (ii) on the Business Day following the day on
which the same has been delivered prepaid (or on an invoice basis) to a
reputable national overnight air courier service or (iii) on the third Business
Day following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address or
telecopy numbers, in the case of the Borrower and the Administrative Agent, set
forth below, and, in the case of the Lenders, set forth on signature pages
hereto, or at such other address as such party may specify by written notice to
the other parties hereto:
 
if to the Borrower:
 
Kentucky Utilities Company
One Quality Street
Lexington, Kentucky 40507
Attention: Treasurer
Telephone:  502-627-4956
Facsimile:  502-627-4742


with a copies to:
 
Kentucky Utilities Company
One Quality Street
Lexington, Kentucky 40507
Attention: General Counsel
Telephone:  502-627-3665
Facsimile:  502-627-4622
 
PPL Services Corporation
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania  18101-1179
Attention:  Frederick C. Paine, Esq.
Telephone:  610-774-7445
Facsimile:  610-774-6726
 
PPL Services Corporation
Two North Ninth Street (GENTW14)
Allentown, Pennsylvania  18101-1179
Attention:  Russell R. Clelland
Telephone:  610-774-5151
Facsimile:  610-774-5235
 
if to the Administrative Agent:
 
Wells Fargo Bank, National Association
301 South College Street – 15th Floor, MAC:D1053-150
Charlotte, North Carolina  28288
Attention:  Rick Price
Telephone: 704-374-4062
Facsimile:  704-383-6647
 
with a copy to:
 
Wells Fargo Bank, National Association
1525 W WT Harris Boulevard,
Charlotte, NC  28262
Attention:  Syndications Agency Services
Telephone:  704-590-2706
Facsimile:  704-715-0017
 
with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Attention: Jason Kyrwood
Telephone :  212-450-4653
Facsimile:  212-450-5653
 
Section 9.02. No Waivers; Non-Exclusive Remedies.  No failure by any Agent or
any Lender to exercise, no course of dealing with respect to, and no delay in
exercising any right, power or privilege hereunder or under any Note or other
Loan Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies provided herein
and in the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies provided by law.
 
Section 9.03. Expenses; Indemnification.
 
(a) Expenses.  The Borrower shall pay (i) all out-of-pocket expenses of the
Agents, including legal fees and disbursements of Davis Polk & Wardwell LLP and
any other local counsel retained by the Administrative Agent, in its reasonable
discretion, in connection with the preparation, execution, delivery and
administration of the Loan Documents, the syndication efforts of the Agents with
respect thereto, any waiver or consent thereunder or any amendment thereof or
any Default or alleged Default thereunder and (ii) all reasonable out-of-pocket
expenses incurred by the Agents and each Lender, including (without duplication)
the fees and disbursements of outside counsel, in connection with any
restructuring, workout, collection, bankruptcy, insolvency and other enforcement
proceedings in connection with the enforcement and protection of its rights;
provided, that the Borrower shall not be liable for any legal fees or
disbursements of any counsel for the Agents and the Lenders other than Davis
Polk & Wardwell LLP associated with the preparation, execution and delivery of
this Agreement and the closing documents contemplated hereby.
 
(b) Indemnity in Respect of Loan Documents.  The Borrower agrees to indemnify
the Agents and each Lender, their respective Affiliates and the respective
directors, officers, trustees, agents, employees, trustees and advisors of the
foregoing (each an “Indemnitee”) and hold each Indemnitee harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs and expenses or disbursements of any kind
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel and any civil penalties or fines assessed by OFAC), which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Borrower hereunder) be imposed on, incurred by or asserted
against such Indemnitee in connection with any investigative, administrative or
judicial proceeding (whether or not such Indemnitee shall be designated a party
thereto) brought or threatened (by any third party, by the Borrower or any
Subsidiary of the Borrower) in any way relating to or arising out of this
Agreement, any other Loan Document or any documents contemplated hereby or
referred to herein or any actual or proposed use of proceeds of Loans hereunder;
provided, that no Indemnitee shall have the right to be indemnified hereunder
for such Indemnitee’s own gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final, non-appealable judgment or
order.
 
(c) Indemnity in Respect of Environmental Liabilities.  The Borrower agrees to
indemnify each Indemnitee and hold each Indemnitee harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs and expenses or disbursements of any kind
whatsoever (including, without limitation, reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and
reasonable fees and disbursements of counsel) which may at any time (including,
without limitation, at any time following the payment of the obligations of the
Borrower hereunder) be imposed on, incurred by or asserted against such
Indemnitee in respect of or in connection with any actual or alleged presence or
release of Hazardous Substances on or from any property now or previously owned
or operated by the Borrower or any of its Subsidiaries or any predecessor of the
Borrower or any of its Subsidiaries, or any and all Environmental
Liabilities.  Without limiting the generality of the foregoing, the Borrower
hereby waives all rights of contribution or any other rights of recovery with
respect to liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs and expenses and disbursements in respect of or in
connection with Environmental Liabilities that it might have by statute or
otherwise against any Indemnitee.
 
(d) Waiver of Damages.  To the fullest extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby;
provided that nothing in this Section 9.03(d) shall relieve any Lender from its
obligations under Section 9.12.
 
Section 9.04. Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made or Note held by it and any Letter of Credit Liabilities which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest due with respect to any Loan, Note
and Letter of Credit Liabilities made or held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loan made or Notes and Letter of Credit Liabilities held
by the other Lenders, and such other adjustments shall be made, in each case as
may be required so that all such payments of principal and interest with respect
to the Loan made or Notes and Letter of Credit Liabilities made or held by the
Lenders shall be shared by the Lenders pro rata; provided, that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have for payment of indebtedness of the Borrower other than
its indebtedness hereunder.
 
Section 9.05. Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of the Administrative Agent, Swingline Lender or any Issuing
Lenders are affected thereby, by the Administrative Agent, Swingline Lender or
such Issuing Lender, as relevant); provided, that no such amendment or waiver
shall, (a) unless signed by each Lender adversely affected thereby, (i) increase
the Commitment of any Lender or subject any Lender to any additional obligation
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or of mandatory reductions in the Commitments shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender as in effect at any time
shall not constitute an increase in such Commitment), (ii) reduce the principal
of or rate of interest on any Loan (except in connection with a waiver of
applicability of any post-default increase in interest rates) or the amount to
be reimbursed in respect of any Letter of Credit or any interest thereon or any
fees hereunder, (iii) postpone the date fixed for any payment of interest on any
Loan or the amount to be reimbursed in respect of any Letter of Credit or any
interest thereon or any fees hereunder or for any scheduled reduction or
termination of any Commitment or (except as expressly provided in Article III)
expiration date of any Letter of Credit, (iv) postpone or change the date fixed
for any scheduled payment of principal of any Loan, (v) change any provision
hereof in a manner that would alter the pro rata funding of Loans required by
Section 2.04(b), the pro rata sharing of payments required by Sections 2.11(a),
2.09(b) or 9.04 or the pro rata reduction of Commitments required by Section
2.08(a) or (vi) change the currency in which Loans are to be made, Letters of
Credit are to be issued or payment under the Loan Documents is to be made, or
add additional borrowers or (b) unless signed by each Lender, change the
definition of Required Lender or this Section 9.05 or Section 9.06(a).
 
Section 9.06. Successors and Assigns.
 
(a) Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to Section
6.07 of this Agreement.
 
(b) Participations.  Any Lender may at any time grant to one or more banks or
other financial institutions or special purpose funding vehicle (each a
“Participant”) participating interests in its Commitments and/or any or all of
its Loans and Letter of Credit Liabilities.  In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
the Issuing Lenders, Swingline Lender and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, that such participation agreement may provide that such Lender will
not agree to any modification, amendment or waiver of this Agreement which would
(i) extend the Termination Date, reduce the rate or extend the time of payment
of principal, interest or fees on any Loan or Letter of Credit Liability in
which such Participant is participating (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or of a mandatory reduction in the Commitments shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan or Letter of Credit Liability shall be permitted without
the consent of any Participant if the Participant’s participation is not
increased as a result thereof) or (ii) allow the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement, without the
consent of the Participant, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to Section
6.07 of this Agreement.  The Borrower agrees that each Participant shall, to the
extent provided in its participation agreement, be entitled to the benefits of
Article II with respect to its participating interest to the same extent as if
it were a Lender, subject to the same limitations, and in no case shall any
Participant be entitled to receive any amount payable pursuant to Article II
that is greater than the amount the Lender granting such Participant’s
participating interest would have been entitled to receive had such Lender not
sold such participating interest.  An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register (solely for tax purposes) on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(c) Assignments Generally.  Any Lender may at any time assign to one or more
Eligible Assignees (each, an “Assignee”) all, or a proportionate part
(equivalent to an initial amount of not less than $5,000,000 or any larger
integral multiple of $1,000,000), of its rights and obligations under this
Agreement and the Notes with respect to its Loans and, if still in existence,
its Commitment, and such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit C attached hereto executed by such Assignee and such transferor, with
(and subject to) the consent of the Borrower, which shall not be unreasonably
withheld or delayed, the Administrative Agent, Swingline Lender and the Issuing
Lenders, which consent shall not be unreasonably withheld or delayed; provided,
that if an Assignee is an Affiliate of such transferor Lender or was a Lender
immediately prior to such assignment, no such consent of the Borrower or the
Administrative Agent shall be required; provided, further, that if at the time
of such assignment a Default or an Event of Default has occurred and is
continuing, no such consent of the Borrower shall be required; provided,
further, that no such assignment may be made prior to the Effective Date without
the prior written consent of the Joint Lead Arrangers; provided, further, that
the provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall
inure to the benefit of a transferor with respect to any Loans made, any Letters
of Credit issued or any other actions taken by such transferor while it was a
Lender.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor of an amount equal to the purchase price agreed
between such transferor and such Assignee, such Assignee shall be a Lender party
to this Agreement and shall have all the rights and obligations of a Lender with
a Commitment, if any, as set forth in such instrument of assumption, and the
transferor shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required.  Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee.  In
connection with any such assignment, the transferor shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such administrative fee in the case of any
assignment.  Each Assignee shall, on or before the effective date of such
assignment, deliver to the Borrower and the Administrative Agent certification
as to exemption from deduction or withholding of any United States Taxes in
accordance with Section 2.17(e).
 
(d) Assignments to Federal Reserve Banks.  Any Lender may at any time assign all
or any portion of its rights under this Agreement and its Note to a Federal
Reserve Bank.  No such assignment shall release the transferor Lender from its
obligations hereunder.
 
(e) Register.  The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for purposes of this Section 9.06(e), to (i)
maintain a register (the “Register”) on which the Administrative Agent will
record the Commitments from time to time of each Lender, the Loans made by each
Lender and each repayment in respect of the principal amount of the Loans of
each Lender and to (ii) retain a copy of each Assignment and Assumption
Agreement delivered to the Administrative Agent pursuant to this
Section.  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligation in respect of such
Loans.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent, Swingline Lender,
the Issuing Lenders and the other Lenders shall treat each Person in whose name
a Loan and the Note evidencing the same is registered as the owner thereof for
all purposes of this Agreement, notwithstanding notice or any provision herein
to the contrary.  With respect to any Lender, the assignment or other transfer
of the Commitments of such Lender and the rights to the principal of, and
interest on, any Loan made and any Note issued pursuant to this Agreement shall
not be effective until such assignment or other transfer is recorded on the
Register and, except to the extent provided in this subsection 9.06(e),
otherwise complies with Section 9.06, and prior to such recordation all amounts
owing to the transferring Lender with respect to such Commitments, Loans and
Notes shall remain owing to the transferring Lender.  The registration of
assignment or other transfer of all or part of any Commitments, Loans and Notes
for a Lender shall be recorded by the Administrative Agent on the Register only
upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Assumption Agreement and payment of the administrative
fee referred to in Section 9.06(c).  The Register shall be available for
inspection by each of the Borrower, the Swingline Lender and each Issuing Lender
at any reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.  The Borrower may not replace any
Lender pursuant to Section 2.08(b), unless, with respect to any Notes held by
such Lender, the requirements of subsection 9.06(c) and this subsection 9.06(e)
have been satisfied.
 
Section 9.07. Governing Law; Submission to Jurisdiction.  This Agreement and
each Note shall be governed by and construed in accordance with the internal
laws of the State of New York.  The Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  The Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such court and
any claim that any such proceeding brought in any such court has been brought in
an inconvenient forum.
 
Section 9.08. Counterparts; Integration; Effectiveness.  This Agreement shall
become effective on the Effective Date.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  On and
after the Effective Date, this Agreement, the other Loan Documents, the Fee
Letters, the Escrow Agreement and the Funding Letter constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof.
 
Section 9.09. Generally Accepted Accounting Principles.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries most recently delivered to the Lenders; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
 
Section 9.10. Usage.  The following rules of construction and usage shall be
applicable to this Agreement and to any instrument or agreement that is governed
by or referred to in this Agreement.
 
(a) All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.
 
(b) The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement or in any instrument or agreement governed here shall be
construed to refer to this Agreement or such instrument or agreement, as
applicable, in its entirety and not to any particular provision or subdivision
hereof or thereof.
 
(c) References in this Agreement to “Article”, “Section”, “Exhibit”, “Schedule”
or another subdivision or attachment shall be construed to refer to an article,
section or other subdivision of, or an exhibit, schedule or other attachment to,
this Agreement unless the context otherwise requires; references in any
instrument or agreement governed by or referred to in this Agreement to
“Article”, “Section”, “Exhibit”, “Schedule” or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.
 
(d) The definitions contained in this Agreement shall apply equally to the
singular and plural forms of such terms.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The word “will” shall be construed to have the same meaning as the word
“shall”.  The term “including” shall be construed to have the same meaning as
the phrase “including without limitation”.
 
(e) Unless the context otherwise requires, any definition of or reference to any
agreement, instrument, statute or document contained in this Agreement or in any
agreement or instrument that is governed by or referred to in this Agreement
shall be construed (i) as referring to such agreement, instrument, statute or
document as the same may be amended, supplemented or otherwise modified from
time to time (subject to any restrictions on such amendments, supplements or
modifications set forth in this Agreement or in any agreement or instrument
governed by or referred to in this Agreement), including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and (ii) to include (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein.  Any reference to any Person shall be construed to include
such Person’s successors and permitted assigns.
 
(f) Unless the context otherwise requires, whenever any statement is qualified
by “to the best knowledge of” or “known to” (or a similar phrase) any Person
that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
Section 9.11. WAIVER OF JURY TRIAL.  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 9.12. Confidentiality.  Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to any Agent, (ii) to any other Person if reasonably
incidental to the administration of the Loans and Letter of Credit Liabilities,
(iii) upon the order of any court or administrative agency, (iv) to the extent
requested by, or required to be disclosed to, any rating agency or regulatory
agency or similar authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (v) which had been
publicly disclosed other than as a result of a disclosure by any Agent or any
Lender prohibited by this Agreement, (vi) in connection with any litigation to
which any Agent, any Lender or any of their respective Subsidiaries or
Affiliates may be party, (vii) to the extent necessary in connection with the
exercise of any remedy hereunder, (viii) to such Lender’s or Agent’s Affiliates
and their respective directors, officers, employees and agents including legal
counsel and independent auditors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (ix) with the
consent of the Borrower, (x) to Gold Sheets and other similar bank trade
publications, such information to consist solely of deal terms and other
information customarily found in such publications and (xi) subject to
provisions substantially similar to those contained in this Section, to any
actual or proposed Participant or Assignee or to any actual or prospective
counterparty (or its advisors) to any securitization, swap or derivative
transaction relating to the Borrower’s Obligations hereunder.  Notwithstanding
the foregoing, any Agent, any Lender or Davis Polk & Wardwell LLP may circulate
promotional materials and place advertisements in financial and other newspapers
and periodicals or on a home page or similar place for dissemination of
information on the Internet or worldwide web, in each case, after the closing of
the transactions contemplated by this Agreement in the form of a “tombstone” or
other release limited to describing the names of the Borrower or its Affiliates,
or any of them, and the amount, type and closing date of such transactions, all
at their sole expense.
 
Section 9.13. USA PATRIOT Act Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
 
Section 9.14. No Fiduciary Duty.  Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Borrower,
its Affiliates and/or their respective stockholders (collectively, solely for
purposes of this paragraph, the “Borrower Parties”).  The Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty (other than
any implied duty of good faith) between any Lender Party, on the one hand, and
any Borrower Party, on the other.  The Lender Parties acknowledge and agree that
(a) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower, on
the other and (b) in connection therewith and with the process leading thereto,
(i) no Lender Party has assumed an advisory or fiduciary responsibility in favor
of any Borrower Party with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender  Party has advised, is currently
advising or will advise any Borrower Party on other matters) or any other
obligation to any Borrower Party except the obligations expressly set forth in
the Loan Documents and (ii) each Lender Party is acting solely as principal and
not as the agent or fiduciary of any Borrower Party.  The Borrower acknowledges
and agrees that the Borrower has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto.  The Borrower agrees that it will not claim that any Lender
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Borrower Party, in connection with such
transaction or the process leading thereto.
 
[Signature Pages to Follow]
 
 

--------------------------------------------------------------------------------

 

 
 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
KENTUCKY UTILITIES COMPANY
 
By:                                                                
Name:
Title:
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


Signature Page for Kentucky Utilities Company to
Revolving Credit Agreement for Kentucky Utilities Company
 
 

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
Swingline Lender and Lender
 
By:                                                                
Name:
Title:
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


Signature Page for Wells Fargo Bank, National Association to
Revolving Credit Agreement for Kentucky Utilities Company
 

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as Issuing Lender and Lender
 
By:                                                                
Name:
Title:
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page for Bank of America, N.A. to
Revolving Credit Agreement for Kentucky Utilities Company
 

--------------------------------------------------------------------------------

 
                                                               , as a Lender
 
(insert name of Lender)
 
By:                                                                
Name:
Title
 
Second signature block, if required
 
                                                               , as a Lender
(insert name of Lender)
 
By:                                                                
Name:
Title:
 


 


 


 


 


 


 


 


 


 


 


 


 


 


Signature Page for Lender to
Revolving Credit Agreement for Kentucky Utilities Company
 

--------------------------------------------------------------------------------

 
Commitment Appendix




 
 
Lender
 
Revolving
Commitment
Bank of America, N.A.
$22,133,333.34
Wells Fargo Bank, National Association
$22,133,333.33
Credit Suisse AG, Cayman Islands Branch
$22,133,333.33
Barclays Bank PLC
$20,000,000.00
BNP Paribas
$20,000,000.00
Citibank N.A.
$20,000,000.00
JPMorgan Chase Bank, N.A.
$20,000,000.00
Morgan Stanley Bank, N.A.
$20,000,000.00
Royal Bank of Canada
$20,000,000.00
The Bank of Nova Scotia
$20,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$12,500,000.00
Union Bank, N.A.
$7,500,000.00
The Royal Bank of Scotland plc
$20,000,000.00
UBS Loan Finance LLC
$20,000,000.00
Credit Agricole Corporate and Investment Bank
$14,000,000.00
Deutsche Bank AG New York Branch
$14,000,000.00
KeyBank National Association
$14,000,000.00
Lloyds TSB Bank plc
$14,000,000.00
U.S. Bank National Association
$14,000,000.00
Banco Bilbao Vizcaya Argentaria – New York Branch
$6,800,000.00
Bank of New York Mellon
$6,800,000.00
Bayerische Landesbank
$6,800,000.00
Mizuho Corporate Bank, Ltd.
$6,800,000.00
Sovereign Bank (Santander Group)
$6,800,000.00
SunTrust Bank
$6,800,000.00
CIBC Inc.
$4,000,000.00
Fifth Third Bank
$4,000,000.00
PNC Bank, National Association
$4,000,000.00
Sumitomo Mitsui Banking Corporation
$4,000,000.00
Wing Lung Bank Ltd. Los Angeles Branch
$4,000,000.00
The Northern Trust Company
$2,800,000.00
Total
$400,000,000.00

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-l


Form of Notice of Borrowing
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W WT Harris Boulevard
Charlotte, NC 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This notice shall constitute a “Notice of Borrowing” pursuant to Section 2.03 of
the $400,000,000 Revolving Credit Agreement dated as of [____] (the “Credit
Agreement”) among Kentucky Utilities Company, the lending institutions party
thereto from time to time and Wells Fargo Bank, National Association, as
Administrative Agent.  Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.


1.           The date of the Borrowing will be _______________, _____________.3


2.           The aggregate principal amount of the Borrowing will be
__________.4


3.           The Borrowing will consist of [Revolving] [Swingline] Loans.


4.           The Borrowing will consist of [Base Rate] [ Euro-Dollar] Loans.5
 
5.           The initial Interest Period for the Loans comprising such Borrowing
shall be __________________.6





[Insert appropriate delivery instructions, which shall include bank and account
number].



_____________________________ 
 
3 Must be a Business Day.

4 Revolving Borrowings must be an aggregate principal amount of $10,000,000 or
any larger integral multiple of $1,000,000, except the Borrowing may be in the
aggregate amount of the remaining unused Revolving Commitment.  Swingline
Borrowings must be an aggregate principal amount of $2,000,000 or any larger
integral multiple of $500,000.

5 Applicable for Revolving Loans only.

6 Applicable for Euro-Dollar Loans only. Insert “one month”, “two months”,
“three months” or “six months” (subject to the provisions of the definition of
“Interest Period”).

 
 

--------------------------------------------------------------------------------

 
 
KENTUCKY UTILITIES COMPANY
 
By:                                                                
Name:
Title:
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-2

Form of Notice of Conversion/Continuation
 
 ______________, ____


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W WT Harris Boulevard
Charlotte, NC 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


This notice shall constitute a “Notice of Conversion/Continuation” pursuant to
Section 2.06(d)(ii) of the $400,000,000 Revolving Credit Agreement dated as of
[____] (the “Credit Agreement”) among Kentucky Utilities Company, the lending
institutions party thereto from time to time and Wells Fargo Bank, National
Association, as Administrative Agent.  Terms defined in the Credit Agreement and
not otherwise defined herein have, as used herein, the respective meanings
provided for therein.


1.           The Group of Loans (or portion thereof) to which this notice
applies is [all or a portion of all Base Rate Loans currently outstanding] [all
or a portion of all Euro-Dollar Loans currently outstanding having an Interest
Period of ___ months and ending on the Election Date specified below].


2. The date on which the conversion/continuation selected hereby is to be
effective is __________, ___________(the “Election Date”).7


3. The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $_________________.8


4. [The Group of Loans (or portion thereof) which are to be converted will bear
interest based upon the [Base Rate] [Adjusted London Interbank Offered
Rate].]  [The Group of Loans (or portion thereof) which are to be continued will
bear interest based upon the [Base Rate][Adjusted London Interbank Offered
Rate].]
 
5.           The Interest Period for such Loans will be _______________.9




_____________________________
 
7 Must be a Business Day.

8 May apply to a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such notice applies, and the
remaining portion to which it does not apply, are each $10,000,000 or any larger
integral multiple of $1,000,000.

9 Applicable only in the case of a conversion to, or a continuation of,
Euro-Dollar Loans.  Insert “one month”, “two months”, “three months” or “six
months” (subject to the provisions of the definition of Interest Period).

 
 

--------------------------------------------------------------------------------

 
 
 
KENTUCKY UTILITIES COMPANY
 
By:                                                                
Name:
Title:
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-3

Form of Letter of Credit Request
 ______________, ____


[Insert details of Issuing Lender]


Ladies and Gentlemen:


This notice shall constitute a “Letter of Credit Request” pursuant to Section
3.03 of the $400,000,000 Revolving Credit Agreement dated as of [____] (the
“Credit Agreement”) among Kentucky Utilities Company, the lending institutions
party thereto from time to time and Wells Fargo Bank, National Association, as
Administrative Agent.  Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.


The undersigned hereby requests that _______________10 issue a [Standby] Letter
of Credit on _______________, ________11 in the aggregate amount of
$________________.  [This request is to extend a Letter of Credit previously
issued under the Credit Agreement; Letter of Credit No. __________.]


The beneficiary of the requested Standby Letter of Credit will be
________________12, and such Standby Letter of Credit will be in support of
_____________________13 and will have a stated termination date of
__________________14.


Copies of all documentation with respect to the supported transaction are
attached hereto.





--------------------------------------------------------------------------------

 
10 Insert name of Issuing Lender.

11 Must be a Business Day.

12 Insert name and address of beneficiary.

13 Insert a description of the obligations, the name of each agreement and/or a
description of the commercial transaction to which this Letter of Credit Request
relates.

14 Insert the last date upon which drafts may be presented (which may not be
later than one year after the date of issuance specified above or beyond the
fifth Business Day prior to the Termination Date).

 
 

--------------------------------------------------------------------------------

 
KENTUCKY UTILITIES COMPANY


By:                                                                      
Name:
Title:




APPROVED:


[ISSUING LENDER]


By:                                                                      
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


Form of Note


FOR VALUE RECEIVED, the undersigned, KENTUCKY UTILITIES COMPANY, a Kentucky
corporation and Virginia corporation (the “Borrower”), promises to pay to the
order of _________________ (hereinafter, together with its successors and
assigns, called the “Holder”), at the Administrative Agent’s Office or such
other place as the Holder may designate in writing to the Borrower, the
principal sum of ____________________ AND _______/100s DOLLARS
($______________), or, if less, the principal amount of all Loans advanced by
the Holder to the Borrower pursuant to the Credit Agreement (as defined below),
plus interest as hereinafter provided.  Such Loans may be endorsed from time to
time on the grid attached hereto, but the failure to make such notations shall
not affect the validity of the Borrower’s obligation to repay unpaid principal
and interest hereunder.


All capitalized terms used herein shall have the meanings ascribed to them in
that certain $400,000,000 Revolving Credit Agreement dated as of [____] (as the
same may be amended, modified or supplemented from time to time, the “Credit
Agreement”) by and among the Borrower, the lenders party thereto (collectively,
the “Lenders”) and Wells Fargo Bank, National Association, as administrative
agent (the “Administrative Agent”) for itself and on behalf of the Lenders and
the Issuing Lenders, except to the extent such capitalized terms are otherwise
defined or limited herein.


The Borrower shall repay principal outstanding hereunder from time to time, as
necessary, in order to comply with the Credit Agreement.  All amounts paid by
the Borrower shall be applied to the Obligations in such order of application as
provided in the Credit Agreement.


A final payment of all principal amounts and other Obligations then outstanding
hereunder shall be due and payable on the maturity date provided in the Credit
Agreement, or such earlier date as payment of the Loans shall be due, whether by
acceleration or otherwise.


The Borrower shall be entitled to borrow, repay, reborrow, continue and convert
the Holder’s Loans (or portion thereof) hereunder pursuant to the terms and
conditions of the Credit Agreement.  Prepayment of the principal amount of any
Loan may be made as provided in the Credit Agreement.


The Borrower hereby promises to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement.  Interest under this
Note shall also be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise).  Overdue principal and, to
the extent permitted by law, overdue interest, shall bear interest payable on
DEMAND at the default rate as provided in the Credit Agreement.


In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrower or inadvertently received by the
Holder, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Holder in writing that it elects to have such
excess sum returned forthwith.  It is the express intent hereof that the
Borrower not pay and the Holder not receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may legally be paid by the
Borrower under applicable law.


All parties now or hereafter liable with respect to this Note, whether the
Borrower, any guarantor, endorser or any other Person or entity, hereby waive
presentment for payment, demand, notice of non-payment or dishonor, protest and
notice of protest.


No delay or omission on the part of the Holder or any holder hereof in
exercising its rights under this Note, or delay or omission on the part of the
Holder, the Administrative Agent or the Lenders collectively, or any of them, in
exercising its or their rights under the Credit Agreement or under any other
Loan Document, or course of conduct relating thereto, shall operate as a waiver
of such rights or any other right of the Holder or any holder hereof, nor shall
any waiver by the Holder, the Administrative Agent, the Required Lenders or the
Lenders collectively, or any of them, or any holder hereof, of any such right or
rights on any one occasion be deemed a bar to, or waiver of, the same right or
rights on any future occasion.


The Borrower promises to pay all reasonable costs of collection, including
reasonable attorneys’ fees, should this Note be collected by or through an
attorney-at-law or under advice therefrom.


This Note evidences the Holder’s Loans (or portion therof) under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment.


This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the day and year first above written.


 
 
KENTUCKY UTILITIES COMPANY
 
By:                                                                
Name:
Title:
 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of Loan
Type
Amount of Principal Repaid
Notation Made By
                                                                               
                                                                               
                                                 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C



 
Form of Assignment and Assumption Agreement



This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]15 Assignor identified on the Schedules hereto as “Assignor” [or
“Assignors” (collectively, the “Assignors” and each] an “Assignor”) and [the]
[each]16 Assignee identified on the Schedules hereto as “Assignee” or
“Assignees” (collectively, the “Assignees” and each an “Assignee”).  [It is
understood and agreed that the rights and obligations of [the Assignors] [the
Assignees]17 hereunder are several and not joint.]18  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (b) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)] [the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses (a)
and (b) above being referred to herein collectively as, the “Assigned
Interest”).  Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.
 
__________________________________


15 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

16 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

17 Select as appropriate.

18 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 

--------------------------------------------------------------------------------

 
 
1. Assignor:                      See Schedule attached hereto


2. Assignee:                      See Schedule attached hereto


3. Borrower:                      Kentucky Utilities Company


4. Administrative Agent:  Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement


5.           Credit Agreement:  The $400,000,000 Revolving Credit Agreement
dated as of [____] by and among Kentucky Utilities Company, as Borrower, the
Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent (as amended, restated, supplemented or otherwise modified)


6.           Assigned Interest: See Schedule attached hereto


[7.           Trade Date:  ______________________]19


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



__________________________________
 
19 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.
 
 

--------------------------------------------------------------------------------

 
 
Effective Date:  _____________, 20____


[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By: ________________________________________
Title:




ASSIGNEE


See Schedule attached hereto
 
 

--------------------------------------------------------------------------------

 


[Consented to and]20 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, [Issuing Lender] and Swingline Lender


By                                                            
Title:




[Consented to:]21


KENTUCKY UTILITIES COMPANY


By                                                              
Title:




[Consented to]:


[Issuing Lender]22,
as Issuing Lender


By                                                                           
Title:


[Consented to]:


[JOINT LEAD ARRANGERS]23


WELLS FARGO BANK, N.A.


By: ________________________________________
Title:


BANK OF AMERICA, N.A.


By: ________________________________________
Title:







--------------------------------------------------------------------------------

 
20 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

21 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

22 Add all Issuing Lender signature blocks.
23 To be added if assignment is made before Effective Date.
 
 

--------------------------------------------------------------------------------

 
SCHEDULE


To Assignment and Assumption


By its execution of this Schedule, the Assignee(s) agree(s) to the terms set
forth in the attached Assignment and Assumption.


Assigned Interests:


Aggregate Amount of Commitment/ Loans for all Lenders24
Amount of Commitment/ Loans Assigned25
Percentage Assigned of Commitment/ Loans26
CUSIP Number
$
$
%
 



[NAME OF
ASSIGNEE]27                                                                           [and
is an Affiliate of [identify Lender]]28





--------------------------------------------------------------------------------

 
24 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
25 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
26 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
27 Add additional signature blocks, as needed.

28 Select as applicable.

 
 

--------------------------------------------------------------------------------

 
ANNEX 1 to Assignment and Assumption


REVOLVING CREDIT AGREEMENT DATED AS OF [____]
BY AND AMONG
KENTUCKY UTILITIES COMPANY, AS BORROWER,
THE LENDERS PARTY THERETO
AND WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1 Assignor.  [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.  Assignee.  [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [the relevant] Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by and construed in accordance with
the internal laws of the State of New York.
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D




Forms of Opinions of Counsel for the Borrower


 
__________ 20__
 
To the Administrative Agent
and each of the Lenders party to
the Credit Agreement referred to below
 
Re:
$400,000,000 Revolving Credit Agreement



Ladies and Gentlemen:



We have acted as special counsel to Kentucky Utilities Company, a Kentucky
corporation and a Virginia corporation (the “Borrower”), in connection with the
$400,000,000 Revolving Credit Agreement, dated as of _________, 20__, among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent,
Issuing Lender and Swingline Lender, and the Lenders party thereto from time to
time (the “Agreement”).  Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Agreement.
 
We have reviewed the Agreement[, the Notes of the Borrower executed and
delivered by the Borrower on the date hereof (the “Notes”),] and the other
documents executed and delivered by the Borrower in connection with the
Agreement.  As to various questions of fact relevant to the opinions set forth
below, we have relied, with your consent, upon certificates of public officials
and officers or other employees of the Borrower and its affiliates,
representations and agreements of the Borrower in the Agreement and the other
transaction documents, and other oral and written assurances by officers or
other employees of the Borrower and its affiliates.  We have assumed that the
Agreement and instruments referred to in this opinion have been duly authorized,
executed and delivered by all parties.  In addition, we have examined such other
documents and satisfied ourselves as to such other matters as we have deemed
appropriate in order to render this opinion.
 
Based on the foregoing, and subject to the qualifications hereafter mentioned,
we are of the opinion that:
 
1.           The Agreement [and the Notes] constitute the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms, except to the extent limited by (a) bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting the
enforceability of creditors’ rights generally, or general equitable principles
that may limit the right to obtain equitable remedies regardless of whether
enforcement is considered in a proceeding of law or equity or (b) any applicable
public policy on enforceability of provisions relating to indemnification,
contribution, waivers and exculpatory provisions.

 
2.           The Borrower is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
3.           The borrowings under the Agreement and the use of proceeds thereof
as contemplated by the Agreement do not violate Regulation U or X of the Board
of Governors of the Federal Reserve System.
 
[In rendering the opinion set forth in paragraph 1 above, we have assumed that
the principal amount of outstanding borrowings by the Borrower under the
Agreement will not exceed $[400] million at any one time, as authorized by the
[Borrower’s Board of Directors and as authorized by the] Kentucky Public Service
Commission (“KPSC”) in its Order (No. ________) dated _______, 20__, the
Virginia State Corporation Commission (the “VSCC”) in its Order (No. __________)
dated ____________, 20__ and the Tennessee Regulatory Authority (the “TRA”) in
its Order (No. _____________) dated __________, 20__.  We note that any exercise
by the Borrower of the option to increase the Revolving Commitment as
contemplated in Section 2.19 of the Agreement may/would require additional
authorization by the Borrower’s Board of Directors, the KPSC, the VSCC, the TRA
and/or the Federal Energy Regulatory Commission.]
 
This opinion is limited to the facts and the law as they exist on the date
hereof.  This opinion is limited to the laws of the State of New York and the
federal laws of the United States of America.  Insofar as the opinions set forth
herein are dependent upon or affected by the laws of the Commonwealth of
Kentucky, the Commonwealth of Virginia or the State of Tennessee, we have relied
upon the opinions of even date addressed to you by [John R. McCall, Esq.,
General Counsel of the Borrower and _____________], and assumed without
investigation the correctness of the conclusions therein.
 
This opinion is not being delivered for the benefit of, nor may it be relied
upon by, any person to which it is not specifically addressed or to which
reliance has not been expressly authorized in writing.
 
 
Very truly yours,
 
Dewey & LeBoeuf LLP
 
 

--------------------------------------------------------------------------------

 
__________ 20__
 
To the Administrative Agent
and each of the Lenders party to
the Credit Agreement referred to below
 
Re:
$400,000,000 Revolving Credit Agreement



Ladies and Gentlemen:



I am [General] Counsel of Kentucky Utilities Company (the “Borrower”), and have
acted as counsel to the Borrower in connection with the $400,000,000 Revolving
Credit Agreement dated as of _______________, 20__, among the Borrower, Wells
Fargo Bank, National Association, as Administrative Agent, Issuing Lender and
Swingline Lender and the Lenders party thereto from time to time (the
“Agreement”).  Capitalized terms used but not defined herein have the meanings
assigned to such terms in the Agreement.
 
I am familiar with the Agreement[, the Notes of the Borrower executed and
delivered by the Borrower on the date hereof (the “Notes”),] and other documents
executed and delivered by the Borrower in connection with the Agreement.  I also
have examined such other documents and satisfied myself as to such other matters
as I have deemed necessary in order to render this opinion.
 
In rendering this opinion, I have assumed: (a) the genuineness of the signatures
on all documents and instruments (other than the signatures of officers of the
Borrower), the authenticity of all documents submitted as originals, the
conformity to originals of all documents submitted as photostatic or certified
copies, and the accuracy and completeness of all corporate records made
available to me by the Borrower; (b) the due execution and delivery of the
Agreement by the Lenders party thereto; and (c) that the Agreement constitutes
the legal, valid and binding obligation of the Lenders party thereto.
 
Based on the foregoing, I am of the opinion that:
 
1.           The Borrower is duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Kentucky and the Commonwealth of
Virginia, and has the corporate power to make and perform the Agreement [and the
Notes].


2.           The execution, delivery and performance by the Borrower of the
Agreement [and the Notes] have been duly authorized by the Borrower and do not
violate any provision of law or regulation, or any decree, order, writ or
judgment applicable to the Borrower, or any provision of the Borrower’s
certificate of incorporation, by-laws or board or shareholder resolutions, or
result in the breach of or constitute a default under any indenture or other
agreement or instrument known to me to which the Borrower is a party.


3.           [Each of] [T][t]Agreement [and the Notes] has been duly executed
and delivered by the Borrower.


4.           Except as disclosed in or contemplated by the Agreement or the
Borrower’s financial statements referred to in Sections 5.04(a) or 5.04(b) of
the Agreement, or otherwise furnished in writing to the Administrative Agent and
the Lenders, no litigation, arbitration or administrative proceeding or inquiry
is pending, or to my knowledge, threatened, which would reasonably be expected
to materially adversely affect the ability of the Borrower to perform any of its
obligations under the Agreement [or the Notes].  To my knowledge, there is no
litigation, arbitration or administrative proceeding pending or threatened that
questions the validity of the Agreement [or the Notes].


5.           There have not been any “reportable events,” as that term is
defined in Section 4043 of the Employee Retirement Income Security Act of 1974,
as amended, which would result in a material liability of the Borrower.


6.           Each of the ___________, 20__ Order of the Kentucky Public Service
Commission (the “KPSC”), the _________, 20__ Order of the Virginia State
Corporation Commission (the “VSCC”) and the __________, 20__ Order of the
Tennessee Regulatory Authority (the “TRA”), relating to the Agreement, is in
full force and effect, and no further authorization, consent or approval from
any Governmental Authority is required for the execution, delivery and
performance of the Agreement by the Borrower or for the borrowings by the
Borrower thereunder, except such authorizations, consents and approvals as have
been obtained prior to the date hereof, which authorizations, consents and
approvals are in full force and effect, [and except that further approval of the
KPSC, VSCC, TRA or the Federal Energy Regulatory Commission (the “FERC”)
may/would be required in connection with any exercise by the Borrower of the
option to increase the Revolving Commitment as contemplated by Section 2.19 of
the Agreement].


[In rendering the opinions set forth in paragraphs 1 through 3 above, I note
that any exercise by the Borrower of the option to increase the Revolving
Commitment as contemplated in Section 2.19 of the Agreement may/would require
additional authorization by the Borrower’s Board of Directors and further
approval of the KPSC, TSCC, TRA and/or FERC.]
 
I am licensed to practice law only in the Commonwealth of Kentucky and,
accordingly, for purposes of my opinions in paragraphs 1 through 2 and 8 above
(with respect to Virginia and Tennessee law), I have relied upon the opinion of
[___________ and the opinion of _____________ (copies of which are attached)],
which opinions are in form and substance satisfactory to me and I believe that
you and I are justified in relying thereon.
 
In rendering its opinion to the addressee hereof, Dewey & LeBoeuf LLP may rely
as to matters of Kentucky law, [Virginia law and Tennessee law] addressed herein
upon this letter as if it were addressed directly to them.  Except as aforesaid,
without my prior written consent, this opinion may not be furnished or quoted
to, or relied upon by, any other person or entity for any purpose.
 
Very truly yours,
 
 

--------------------------------------------------------------------------------

 


[Form of Virginia Opinions]


1.           The Company is duly incorporated, validly existing and in good
standing as a corporation under the laws of the Commonwealth of Virginia and has
corporate power to execute and deliver, and to carry out and perform its
obligations under, the Agreement [and the Notes].


2.           The execution, delivery and performance by the Company of the
Agreement [and the Notes] have been duly authorized by the Company.


3.           The Company’s entrance into its obligations in connection with the
Agreement has been authorized by an order duly entered by the Virginia State
Corporation Commission (“VSCC”), which order is in full force and effect, and no
further authorization, consent or approval of any Governmental Authority of the
Commonwealth of Virginia is required for the execution, delivery and performance
of the Agreement by the Borrower or for the borrowings by the Borrower
thereunder, except for such authorizations, consents and approvals as have been
obtained prior to the date hereof and which are in full force and effect [and
except that further approval of the VSCC may/would be required in connection
with any exercise by the Borrower of the option to increase the Revolving
Commitment as contemplated by Section 2.19 of the Agreement].
 
 

--------------------------------------------------------------------------------

 


[Form of Tennessee Opinion]


1.           The Company is qualified to do business as a foreign corporation in
the State of Tennessee.


2.           The Company’s entrance into its obligations in connection with the
Agreement has been authorized by [an] order[s] duly entered by the Tennessee
Regulatory Authority (“TRA”), which Order(s) is/are in full force and effect,
and no further authorization, consent or approval of any Governmental Authority
of the State of Tennessee is required for the execution, delivery and
performance of the Agreement by the Borrower or for the borrowings by the
Borrower thereunder, except for such authorizations, consents and approvals as
have been obtained prior to the date hereof and which are in full force and
effect, [and except that further approval of the TRA may/would be required in
connection with any exercise by the Borrower of the option to increase the
Revolving Commitment as contemplated by Section 2.19 of the Agreement].
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


Form of Notice of Revolving Increase
 
Dated as of:  _______________
 
KENTUCKY UTILITIES COMPANY (the “Borrower”), in connection with the $400,000,000
Revolving Credit Agreement dated as of [____] among the Borrower, Wells Fargo
Bank, National Association, as Administrative Agent, and the Lenders party
thereto from time to time (the “Credit Agreement”), hereby certifies that:
 
1.           The Borrower has obtained an agreement from certain financial
institutions to increase their Revolving Commitments in the aggregate amount of
_______________________________ ($____________)29 (the “Commitment Increase”).
 
2.           All of the representations and warranties of the Borrower made
under the Credit Agreement (including, without limitation, all representations
and warranties with respect to the Borrower’s Subsidiaries) and the other Loan
Documents are as of the date hereof, and will be as of the effective date of the
Commitment Increase, true and correct in all material respects except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date.
 
3.           There does not exist, as of this date, and there will not exist
after giving effect to the Commitment Increase, any Default or Event of Default
under the Credit Agreement.
 
4.           All necessary governmental, regulatory and third party approvals,
if required, have been obtained or made, are in full force and effect and are
not subject to any pending or, to the knowledge of the Borrower, threatened
reversal or cancellation.
 
5.           Attached hereto as Annex A are resolutions adopted by the Borrower
authorizing such Commitment Increase, and such resolutions are true and correct
and have not been altered, amended or repealed and are in full force and effect.
 
Capitalized terms used in this Notice of Revolving Increase and not otherwise
defined herein are used as defined in the Credit Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

________________________________
 
29 Each Optional Commitment Increase shall be in a minimum amount of
$50,000,000.
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower, acting through an authorized signatory, has
signed this Notice of Revolving Increase as of the day and year first above
written.
 
KENTUCKY UTILITIES COMPANY
 
By:                                                                
Name:
Title:
 
 

--------------------------------------------------------------------------------

 
Annex A to Exhibit E
 




 